Exhibit 10.11

 

REDACTED COPY

 

DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

by and between

 

WYETH

acting through its Wyeth Pharmaceuticals Division

 

and

 

ADVANCED LIFE SCIENCES HOLDINGS, INC.

 

September 29, 2008

 

--------------------------------------------------------------------------------


 

REDACTED COPY

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

DEFINITIONS

 

1

 

 

 

 

 

1.1.

ABBOTT AGREEMENT

 

1

 

 

 

 

 

 

1.2.

ADDITIONAL THIRD PARTY LICENSE

 

1

 

 

 

 

 

 

1.3.

ADLS INDEMNIFIED PARTY

 

1

 

 

 

 

 

 

1.4.

ADLS KNOW-HOW

 

1

 

 

 

 

 

 

1.5.

ADLS LICENSEE

 

1

 

 

 

 

 

 

1.6.

ADLS PATENT RIGHTS

 

2

 

 

 

 

 

 

1.7.

ADLS PRODUCT DATA OR FILINGS

 

2

 

 

 

 

 

 

1.8.

ADLS STUDY

 

2

 

 

 

 

 

 

1.9.

ADLS TECHNOLOGY

 

2

 

 

 

 

 

 

1.10.

ADLS THIRD PARTY AGREEMENT(S)

 

2

 

 

 

 

 

 

1.11.

AFFILIATE(S)

 

2

 

 

 

 

 

 

1.12.

BANKRUPTCY CODE

 

2

 

 

 

 

 

 

1.13.

CALENDAR QUARTER

 

2

 

 

 

 

 

 

1.14.

CALENDAR YEAR

 

2

 

 

 

 

 

 

1.15.

CAP

 

3

 

 

 

 

 

 

1.16.

CHANGE OF CONTROL

 

3

 

 

 

 

 

 

1.17.

[***] STUDY

 

3

 

 

 

 

 

 

1.18.

COMBINATION PRODUCT

 

3

 

 

 

 

 

 

1.19.

COMBINATION SALE

 

3

 

 

 

 

 

 

1.20.

COMMERCIAL EVENTS

 

3

 

 

 

 

 

 

1.21.

COMMERCIALIZATION

 

3

 

 

 

 

 

 

1.22.

COMMERCIALLY REASONABLE EFFORTS

 

3

 

 

 

 

 

 

1.23.

COMMERCIAL PAYMENT

 

4

 

 

 

 

 

 

1.24.

COMPETING PRODUCT

 

4

 

 

 

 

 

 

1.25.

COMPOUND

 

4

 

 

 

 

 

 

1.26.

CONFIDENTIAL INFORMATION

 

4

 

 

 

 

 

 

1.27.

CONTINUING PARTY

 

4

 

 

 

 

 

 

1.28.

CONTROL

 

5

 

 

 

 

 

 

1.29.

CONTROL LIMITATION AGREEMENT

 

5

 

 

 

 

 

 

1.30.

CURRENT PRODUCT

 

5

 

 

 

 

 

 

1.31.

DEBTOR

 

5

 

 

 

 

 

 

1.32.

DECLINING PARTY

 

5

 

 

 

 

 

 

1.33.

DEVELOP

 

5

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

i

--------------------------------------------------------------------------------


 

REDACTED COPY

 

 

1.34.

DEVELOPMENT PROGRAM

 

5

 

 

 

 

 

 

1.35.

DISCLOSING PARTY

 

5

 

 

 

 

 

 

1.36.

DIVESTED ASSET

 

5

 

 

 

 

 

 

1.37.

EFFECTIVE DATE

 

5

 

 

 

 

 

 

1.38.

EXECUTIVE OFFICERS

 

6

 

 

 

 

 

 

1.39.

FDA

 

6

 

 

 

 

 

 

1.40.

FD&C ACT

 

6

 

 

 

 

 

 

1.41.

FIRST COMMERCIAL SALE

 

6

 

 

 

 

 

 

1.42.

FIRST PARTY

 

6

 

 

 

 

 

 

1.43.

GAAP

 

6

 

 

 

 

 

 

1.44.

GENERIC PRODUCT

 

6

 

 

 

 

 

 

1.45.

GLOBAL DEVELOPMENT PLAN

 

6

 

 

 

 

 

 

1.46.

IND

 

6

 

 

 

 

 

 

1.47.

INDEMNIFIED PARTY

 

6

 

 

 

 

 

 

1.48.

INDEMNIFYING PARTY

 

6

 

 

 

 

 

 

1.49.

JOINT INVENTION(S)

 

6

 

 

 

 

 

 

1.50.

JOINT KNOW-HOW

 

7

 

 

 

 

 

 

1.51.

JOINT PATENT RIGHT(S)

 

7

 

 

 

 

 

 

1.52.

JOINT TECHNOLOGY

 

7

 

 

 

 

 

 

1.53.

KNOW-HOW

 

7

 

 

 

 

 

 

1.54.

LABEL

 

7

 

 

 

 

 

 

1.55.

LAUNCH EVENTS

 

7

 

 

 

 

 

 

1.56.

LAUNCH PAYMENT

 

7

 

 

 

 

 

 

1.57.

LEADING PARTY

 

7

 

 

 

 

 

 

1.58.

LIABILITY

 

7

 

 

 

 

 

 

1.59.

LICENSED RIGHTS

 

7

 

 

 

 

 

 

1.60.

LICENSEE TRADEMARK

 

7

 

 

 

 

 

 

1.61.

MAJOR MARKET

 

7

 

 

 

 

 

 

1.62.

MANUFACTURING

 

7

 

 

 

 

 

 

1.63.

NET COMBINATION SALE AMOUNT

 

7

 

 

 

 

 

 

1.64.

NET SALES

 

7

 

 

 

 

 

 

1.65.

NON-DISCLOSURE AGREEMENT

 

10

 

 

 

 

 

 

1.66.

OFFER

 

10

 

 

 

 

 

 

1.67.

PATENT RIGHTS

 

10

 

 

 

 

 

 

1.68.

PERMITTED DEDUCTIONS

 

10

 

 

 

 

 

 

1.69.

PERSON

 

10

 

 

 

 

 

 

1.70.

PRODUCT

 

11

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

ii

--------------------------------------------------------------------------------


 

REDACTED COPY

 

 

1.71.

PRODUCT DATA OR FILING

 

11

 

 

 

 

 

 

1.72.

PRODUCT IMPROVEMENT

 

11

 

 

 

 

 

 

1.73.

PRODUCT TRADEMARK

 

11

 

 

 

 

 

 

1.74.

PROSECUTING PARTY

 

11

 

 

 

 

 

 

1.75.

RECALL

 

11

 

 

 

 

 

 

1.76.

RECEIVING PARTY

 

11

 

 

 

 

 

 

1.77.

REGULATORY APPROVAL

 

12

 

 

 

 

 

 

1.78.

REGULATORY AUTHORITY

 

12

 

 

 

 

 

 

1.79.

REGULATORY MARKETING APPROVAL

 

12

 

 

 

 

 

 

1.80.

REGULATORY MARKETING APPROVAL APPLICATION

 

12

 

 

 

 

 

 

1.81.

REGULATORY PRICING APPROVAL

 

12

 

 

 

 

 

 

1.82.

RIGHT OF FIRST OFFER

 

12

 

 

 

 

 

 

1.83.

RIGHT OF REFERENCE

 

12

 

 

 

 

 

 

1.84.

[***]

 

12

 

 

 

 

 

 

1.85.

ROYALTY RATE

 

12

 

 

 

 

 

 

1.86.

ROYALTY TERM

 

12

 

 

 

 

 

 

1.87.

SECOND PARTY

 

13

 

 

 

 

 

 

1.88.

SELLING PERSON

 

13

 

 

 

 

 

 

1.89.

STEERING COMMITTEE

 

13

 

 

 

 

 

 

1.90.

STOCK PURCHASE AGREEMENT

 

13

 

 

 

 

 

 

1.91.

SUED PARTY

 

13

 

 

 

 

 

 

1.92.

SUPPLY AGREEMENT

 

13

 

 

 

 

 

 

1.93.

TERM

 

13

 

 

 

 

 

 

1.94.

TERRITORY

 

13

 

 

 

 

 

 

1.95.

TERRITORY PATENT RIGHT

 

13

 

 

 

 

 

 

1.96.

THIRD PARTY

 

13

 

 

 

 

 

 

1.97.

THIRD PARTY IP RIGHTS

 

13

 

 

 

 

 

 

1.98.

TRADEMARK

 

13

 

 

 

 

 

 

1.99.

TRANSITION DATE

 

14

 

 

 

 

 

 

1.100.

VALID CLAIM

 

14

 

 

 

 

 

 

1.101.

WHOLESALE ACQUISITION COST

 

14

 

 

 

 

 

 

1.102.

WYETH INDEMNIFIED PARTY

 

14

 

 

 

 

 

 

1.103.

WYETH MANUFACTURING COST

 

14

 

 

 

 

 

 

1.104.

WYETH PRODUCT IMPROVEMENT

 

14

 

 

 

 

 

 

1.105.

WYETH SUBLICENSEE

 

14

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

iii

--------------------------------------------------------------------------------


 

REDACTED COPY

 

2.

LICENSES AND RELATED GRANTS OF RIGHTS

 

14

 

 

 

 

 

2.1.

LICENSES GRANTED TO WYETH

 

14

 

 

 

 

 

 

2.2.

RIGHTS OF REFERENCE

 

16

 

 

 

 

 

 

2.3.

TECHNOLOGY TRANSFER

 

16

 

 

 

 

 

 

2.4.

LICENSES GRANTED TO ADLS

 

16

 

 

 

 

 

 

2.5.

JOINT TECHNOLOGY

 

17

 

 

 

 

 

 

2.6.

365(N) OF U.S. BANKRUPTCY CODE

 

17

 

 

 

 

 

 

2.7.

NO IMPLIED RIGHTS

 

18

 

 

 

 

 

3.

DECISION MAKING AND DISPUTE RESOLUTION

 

18

 

 

 

 

 

 

3.1.

STEERING COMMITTEE

 

18

 

 

 

 

 

 

3.2.

OTHER COMMITTEES

 

19

 

 

 

 

 

 

3.3.

DECISION MAKING

 

19

 

 

 

 

 

 

3.4.

ALLOCATION OF FINAL DECISION MAKING AUTHORITY

 

20

 

 

 

 

 

 

3.5.

ALLIANCE MANAGERS

 

22

 

 

 

 

 

4.

PRODUCT DEVELOPMENT, REGULATORY MATTERS, DATA SHARING AND CROSS REFERENCE
RIGHTS, MANUFACTURING, SUPPLY AND COMMERCIALIZATION

 

22

 

 

 

 

 

 

4.1.

GENERAL

 

22

 

 

 

 

 

 

4.2.

GLOBAL DEVELOPMENT PLAN

 

22

 

 

 

 

 

 

4.3.

INITIAL GLOBAL DEVELOPMENT PLAN

 

23

 

 

 

 

 

 

4.4.

DATA SHARING

 

23

 

 

 

 

 

 

4.5.

DEVELOPMENT DILIGENCE

 

25

 

 

 

 

 

 

4.6.

REGULATORY APPROVALS

 

25

 

 

 

 

 

 

4.7.

REGULATORY REPORTING

 

26

 

 

 

 

 

 

4.8.

PHARMACOVIGILANCE AND PRODUCT LABELING

 

27

 

 

 

 

 

 

4.9.

MANUFACTURE AND SUPPLY OF PRODUCTS

 

29

 

 

 

 

 

 

4.10.

COMMERCIALIZATION

 

29

 

 

 

 

 

 

4.11.

PRODUCT RECALLS

 

30

 

 

 

 

 

5.

CONSIDERATION

 

30

 

 

 

 

 

 

5.1.

EQUITY INVESTMENT

 

30

 

 

 

 

 

 

5.2.

MILESTONE PAYMENTS

 

30

 

 

 

 

 

 

5.3.

ROYALTIES

 

31

 

 

 

 

 

 

5.4.

REPORTS AND PAYMENTS

 

33

 

 

 

 

 

 

5.5.

MAINTENANCE OF RECORDS; AUDITS

 

35

 

 

 

 

 

6.

INTELLECTUAL PROPERTY

 

36

 

 

 

 

 

 

6.1.

INVENTIONS

 

36

 

 

 

 

 

 

6.2.

PATENT RIGHTS

 

37

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

iv

--------------------------------------------------------------------------------


 

REDACTED COPY

 

 

6.3.

RECORDING

 

43

 

 

 

 

 

 

6.4.

TRADEMARKS

 

43

 

 

 

 

 

7.

CONFIDENTIALITY

 

43

 

 

 

 

 

 

7.1.

CONFIDENTIALITY

 

43

 

 

 

 

 

 

7.2.

AUTHORIZED DISCLOSURE AND USE

 

44

 

 

 

 

 

 

7.3.

SEC OR SIMILAR FILINGS

 

45

 

 

 

 

 

 

7.4.

PUBLIC ANNOUNCEMENTS; PUBLICATIONS

 

45

 

 

 

 

 

 

7.5.

TERMINATION OF PRIOR NON-DISCLOSURE AGREEMENT

 

46

 

 

 

 

 

8.

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

47

 

 

 

 

 

 

8.1.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF EACH PARTY

 

47

 

 

 

 

 

 

8.2.

ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF ADLS

 

47

 

 

 

 

 

 

8.3.

REPRESENTATION BY LEGAL COUNSEL

 

50

 

 

 

 

 

 

8.4.

NO INCONSISTENT AGREEMENTS

 

50

 

 

 

 

 

 

8.5.

DISCLAIMER

 

50

 

 

 

 

 

9.

TERM AND TERMINATION

 

51

 

 

 

 

 

 

9.1.

TERM

 

51

 

 

 

 

 

 

9.2.

TERMINATION BY EITHER PARTY FOR CAUSE

 

51

 

 

 

 

 

 

9.3.

TERMINATION BY WYETH AT WILL OR FOR SAFETY

 

51

 

 

 

 

 

 

9.4.

TERMINATION ON INSOLVENCY OF ADLS

 

52

 

 

 

 

 

 

9.5.

EFFECTS OF TERMINATION

 

53

 

 

 

 

 

 

9.6.

SURVIVAL OF CERTAIN OBLIGATIONS

 

56

 

 

 

 

 

10.

LIABILITY, INDEMNIFICATION AND INSURANCE

 

56

 

 

 

 

 

 

10.1.

LIABILITY

 

56

 

 

 

 

 

 

10.2.

INDEMNIFICATION BY WYETH

 

57

 

 

 

 

 

 

10.3.

INDEMNIFICATION BY ADLS

 

57

 

 

 

 

 

 

10.4.

PROCEDURE

 

57

 

 

 

 

 

 

10.5.

INSURANCE

 

58

 

 

 

 

 

11.

DISPUTE RESOLUTION

 

58

 

 

 

 

 

 

11.1.

GENERAL

 

58

 

 

 

 

 

 

11.2.

FAILURE OF OFFICERS TO RESOLVE DISPUTE

 

59

 

 

 

 

 

12.

MISCELLANEOUS

 

59

 

 

 

 

 

 

12.1.

ASSIGNMENT

 

59

 

 

 

 

 

 

12.2.

FURTHER ACTIONS

 

59

 

 

 

 

 

 

12.3.

FORCE MAJEURE

 

59

 

 

 

 

 

 

12.4.

CORRESPONDENCE AND NOTICES

 

60

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

v

--------------------------------------------------------------------------------


 

REDACTED COPY

 

 

12.5.

AMENDMENT

 

61

 

 

 

 

 

 

12.6.

WAIVER

 

61

 

 

 

 

 

 

12.7.

SEVERABILITY

 

61

 

 

 

 

 

 

12.8.

DESCRIPTIVE HEADINGS

 

61

 

 

 

 

 

 

12.9.

GOVERNING LAW; VENUE

 

61

 

 

 

 

 

 

12.10.

ENTIRE AGREEMENT OF THE PARTIES

 

62

 

 

 

 

 

 

12.11.

INDEPENDENT CONTRACTORS

 

62

 

 

 

 

 

 

12.12.

COUNTERPARTS

 

62

 

 

 

 

 

 

12.13.

INTERPRETATION

 

62

 

 

 

 

 

 

12.14.

CHANGE OF CONTROL OF ADLS

 

63

 

 

 

 

 

 

12.15.

RIGHT OF FIRST OFFER

 

64

 

EXHIBITS

 

 

 

 

 

 

EXHIBIT 1.6

ADLS PATENT RIGHTS

 

 

 

 

 

 

 

 

EXHIBIT 1.8

ADLS STUDY

 

 

 

 

 

 

 

 

EXHIBIT 1.10

ADLS THIRD PARTY AGREEMENTS

 

 

 

 

 

 

 

 

EXHIBIT 1.17

[***] STUDY

 

 

 

 

 

 

 

 

EXHIBIT 1.25

COMPOUND

 

 

 

 

 

 

 

 

EXHIBIT 1.90

STOCK PURCHASE AGREEMENT

 

 

 

 

 

 

 

 

EXHIBIT 4.3

INITIAL GLOBAL DEVELOPMENT PLAN

 

 

 

 

 

 

 

 

EXHIBIT 4.9.1

KEY TERMS OF THE SUPPLY AGREEMENT

 

 

 

 

 

 

 

 

EXHIBIT 7.4.3

ADLS PRESS RELEASE

 

 

 

 

 

 

 

 

EXHIBIT 8.2(a)

INFORMATION RELATED TO ADLS IP

 

 

 

 

 

 

 

 

EXHIBIT 8.2(c)

THIRD PARTY RIGHTS RELATED TO ADLS IP

 

 

 

 

 

 

 

 

EXHIBIT 8.2(e)

GOVERNMENT FUNDING

 

 

 

 

 

 

 

 

EXHIBIT 8.2(o)

CONTROL LIMITATION AGREEMENTS

 

 

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

vi

--------------------------------------------------------------------------------


 

REDACTED COPY

 

DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

This Development and Commercialization Agreement (the “Agreement”) is entered
into as of September 29, 2008 (the “Effective Date”), by and between Wyeth, a
corporation organized and existing under the laws of the State of Delaware and
having a place of business at 500 Arcola Road, Collegeville, Pennsylvania 19426
(“Wyeth”), acting through its Wyeth Pharmaceuticals Division, and Advanced Life
Sciences Holdings, Inc., a corporation organized and existing under the laws of
the State of Delaware and having a principal place of business at 1440 Davey
Road, Woodridge, Illinois 60517 (“ADLS”).  Wyeth and ADLS may each be referred
to herein individually as a “Party” and collectively as the “Parties”.

 

WHEREAS, Wyeth is engaged in the research, development and commercialization of
pharmaceutical and health care products;

 

WHEREAS, ADLS controls proprietary rights related to cethromycin, an antibiotic
from the ketolide class;

 

WHEREAS, Wyeth and ADLS desire to collaborate to develop, manufacture and
commercialize products for the Territory (as defined below) based on
cethromycin, as described herein;

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

 

1.                                      DEFINITIONS.

 

1.1.         Abbott Agreement.  “Abbott Agreement” shall have the meaning set
forth in Section 5.3.2 hereof.

 

1.2.         Additional Third Party License.  “Additional Third Party License”
shall have the meaning set forth in Section 5.3.4 hereof.

 

1.3.         ADLS Indemnified Party.  “ADLS Indemnified Party” shall have the
meaning set forth in Section 10.2 hereof.

 

1.4.         ADLS Know-How.  “ADLS Know-How” shall mean any Know-How, other than
the Joint Know-How, that (i) ADLS or any of its Affiliates Controls as of the
Effective Date or that comes into the Control of ADLS or any of its Affiliates
during the Term (other than through the grant of a license by Wyeth) and (ii) is
necessary or useful in the discovery, synthesis, research, use, Development,
Manufacture or Commercialization of any Compound or any Product.

 

1.5.         ADLS Licensee.  “ADLS Licensee” or “Licensee” shall mean any Person
who receives or has received, directly or indirectly, from ADLS, a license or

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

1

--------------------------------------------------------------------------------


 

REDACTED COPY

 

sublicense of any right to Develop, Manufacture or Commercialize any Compound or
Product.

 

1.6.         ADLS Patent Rights.  “ADLS Patent Rights” shall mean any Patent
Right, other than any Joint Patent Right, that (i) ADLS or any of its Affiliates
Controls as of the Effective Date or that comes into the Control of ADLS or any
of its Affiliates during the Term (other than through the grant of a license by
Wyeth) and (ii) is necessary or useful in the discovery, synthesis, research,
use, Development, Manufacture or Commercialization of any Compound or any
Product.  Those ADLS Patent Rights existing as of the Effective Date include
without limitation those set forth on Exhibit 1.6 attached hereto.

 

1.7.         ADLS Product Data or Filings.  “ADLS Product Data or Filings” shall
have the meaning set forth in Section 4.4.1.

 

1.8.         ADLS Study.  “ADLS Study” shall mean [***].

 

1.9.         ADLS Technology.  “ADLS Technology” shall mean, collectively, the
ADLS Patent Rights and ADLS Know-How.

 

1.10.       ADLS Third Party Agreement(s).  “ADLS Third Party Agreement(s)”
shall mean any agreement between ADLS and any Third Party under which ADLS
obtains rights in or to any Licensed Right.  Those ADLS Third Party
Agreement(s) in existence as of the Effective Date are listed on Exhibit 1.10.

 

1.11.       Affiliate(s).  “Affiliate(s)” shall mean, with respect to any Person
or entity, any other Person or entity that controls, is controlled by or is
under common control with such Person or entity.  A Person or entity shall be
regarded as in control of another entity if it owns or controls more than fifty
percent (50%) of the equity securities of the subject entity entitled to vote in
the election of directors (or, in the case of an entity that is not a
corporation, for the election of the corresponding managing authority),
provided, however, that the term “Affiliate” shall not include subsidiaries or
other entities in which a Party or its Affiliates owns a majority of the
ordinary voting power necessary to elect a majority of the board of directors or
other managing authority, but is restricted from electing such majority by
contract or otherwise, until such time as such restrictions are no longer in
effect.

 

1.12.       Bankruptcy Code.  “Bankruptcy Code” shall have the meaning set forth
in Section 2.6 hereof.

 

1.13.       Calendar Quarter.  “Calendar Quarter” shall mean the respective
periods of three (3) consecutive calendar months ending on March 31, June 30,
September 30 or December 31, for so long as this Agreement is in effect.

 

1.14.       Calendar Year.  “Calendar Year” shall mean each successive period of
twelve (12) months commencing on January 1 and ending on December 31.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

2

--------------------------------------------------------------------------------


 

REDACTED COPY

 

1.15.       CAP.  “CAP” shall mean community acquired pneumonia.

 

1.16.       Change of Control.  “Change of Control” shall mean, with respect to
a Party, (i) a merger, reorganization or consolidation of such Party with a
Third Party which results in the voting securities of such Party outstanding
immediately prior thereto ceasing to represent at least fifty percent (50%) of
the combined voting power of the surviving entity immediately after such merger,
reorganization or consolidation, (ii) a Third Party becoming the beneficial
owner of fifty percent (50%) or more of the combined voting power of the
outstanding securities of such Party or (iii) the sale or other transfer of all
or substantially all of such Party’s business or assets to which this Agreement
relates to a Third Party.

 

1.17.       [***] Study.  “[***] Study” shall mean [***].

 

1.18.       Combination Product.  “Combination Product” shall mean any Product
containing as active ingredients both (a) any Compound and (b) one or more other
pharmaceutically active compounds or substances, in the same formulation.

 

1.19.       Combination Sale.  “Combination Sale” shall have the meaning set
forth in Section 1.64 hereof.

 

1.20.       Commercial Events.  “Commercial Events” shall have the meaning set
forth in Section 5.2 hereof.

 

1.21.       Commercialization.  “Commercialization” or “Commercialize” shall
mean to use, have used, offer for sale, have offered for sale, sell, have sold,
import, have imported and otherwise commercialize a product, including
activities directed to obtaining pricing and reimbursement approvals for,
marketing, promoting or distributing a product.  Commercialization shall not
include any activities related to Manufacturing or Development.

 

1.22.       Commercially Reasonable Efforts.  “Commercially Reasonable Efforts”
shall mean, with respect to the efforts to be expended by a Party with respect
to any objective, those reasonable, diligent, good faith efforts to accomplish
such objective as such Party would normally use to accomplish a similar
objective under similar circumstances.  With respect to any objective relating
to the Development, Manufacture or Commercialization of a Product by Wyeth,
generally or with respect to any particular country in the Territory,
“Commercially Reasonable Efforts” shall mean those efforts and resources
normally used by Wyeth, in the Territory or in such country, as the case may be,
with respect to a product owned or controlled by Wyeth, or to which Wyeth has
similar rights, which product is of similar market potential in the Territory or
in such country, as the case may be, and is at a similar stage in its
development or life as is such Product, taking into account issues of safety,
efficacy, product

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

3

--------------------------------------------------------------------------------


 

REDACTED COPY

 

profile, the likelihood of obtaining regulatory approvals, including
satisfactory reimbursement or pricing approvals for such product in the
Territory or such country, as the case may be, and the timing of such approvals,
the current and projected competitiveness of the marketplace for such product in
the Territory or in such country, as the case may be, the proprietary position
and anticipated exclusivity of such product in the Territory or in such country,
as the case may be, the existing or projected sales and profitability of such
product in the Territory or such country, as the case may be, and other relevant
commercial factors.  To the extent that the performance of a Party’s obligations
hereunder is adversely affected by the other Party’s failure to perform its
obligations hereunder, the impact of the failing Party’s failure shall be taken
into account in determining whether the other Party has used its Commercially
Reasonable Efforts to perform any such affected obligations.

 

1.23.       Commercial Payment.  “Commercial Payment” shall have the meaning set
forth in Section 5.2.3.

 

1.24.       Competing Product.  “Competing Product” shall mean, with respect to
any Product, any product that contains an active ingredient that is
substantially the same as a Compound (or any analog or other pharmaceutically
acceptable form of a Compound, including, without limitation, any isomer,
metabolite, hydrate, solvate, salt form or polymorph of a Compound).  For the
avoidance of doubt, an active ingredient shall not be considered to be separate,
distinct and different from a Compound solely on the basis of its method of
production, method of delivery or dosage level.

 

1.25.       Compound.  “Compound” means the compound set forth on Exhibit 1.25
attached hereto, also known as cethromycin, or any prodrug or other
pharmaceutically acceptable form of such compound, including, without
limitation, any isomer, metabolite, hydrate, solvate, salt form or polymorph of
any of the foregoing.

 

1.26.       Confidential Information.  “Confidential Information” of a Party
shall mean all Know-How or other information, including, without limitation,
proprietary information and materials (whether or not patentable) regarding such
Party’s technology, products, business or objectives that is communicated in any
way or form by the Disclosing Party to the Receiving Party, either prior to or
after the Effective Date of this Agreement, and whether or not such Know-How or
other information is identified as confidential at the time of disclosure. 
Subject to Section 7.3 below, the terms and conditions of this Agreement shall
be considered Confidential Information of each Party.

 

1.27.       Continuing Party.  “Continuing Party” shall have the meaning set
forth in Section 6.2.1(b) hereof.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

4

--------------------------------------------------------------------------------


 

REDACTED COPY

 

1.28.       Control.  “Control” or “Controlled” shall mean with respect to any
intellectual property right (including, without limitation, any Know-How, Patent
Right or right regarding access or reference to Product Data or Filings or other
data or information), possession of the ability (whether by sole or joint
ownership, license or otherwise, other than pursuant to this Agreement) to
grant, without violating the terms of any Control Limitation Agreement, a
license, access or other right in, to or under such intellectual property right.

 

1.29.       Control Limitation Agreement.  “Control Limitation Agreement” shall
mean any agreement or arrangement which limits the ownership rights of a Person
with respect to, or limits the ability of a Person to grant a license,
sublicense or other right in, to or under, any intellectual property right.

 

1.30.       Current Product.  “Current Product” shall mean the Product the
formulation of which is described in IND number 57836.

 

1.31.       Debtor.  “Debtor” shall have the meaning set forth in Section 9.4.

 

1.32.       Declining Party.  “Declining Party” shall have the meaning set forth
in Section 6.2.1(b) hereof.

 

1.33.       Develop.  “Develop” shall mean shall mean to discover, research or
develop a product, including the use of any licensed right for the purpose of
conducting any such discovery, research or development.  When used as a noun,
“Development” shall mean any and all activities involved in Developing.  Develop
and Development shall include, without limitation, conducting non-clinical and
clinical research and development activities such as toxicology, pharmacology
and other discovery efforts, test method development and stability testing,
process development, formulation development, delivery system development,
quality assurance and quality control development, statistical analysis,
clinical studies (including pre- and post-approval studies), regulatory affairs,
pharmacovigilance and all activities directed to obtaining any Regulatory
Approval.

 

1.34.       Development Program.  “Development Program” shall mean the
Development of Products pursuant to the Global Development Plan.

 

1.35.       Disclosing Party.  “Disclosing Party” shall have the meaning set
forth in Section 7.1 hereof.

 

1.36.       Divested Asset.  “Divested Asset” shall have the meaning set forth
in Section 12.14.2 hereof.

 

1.37.       Effective Date.  “Effective Date” shall have the meaning set forth
in the first paragraph of this Agreement.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

5

--------------------------------------------------------------------------------


 

REDACTED COPY

 

1.38.       Executive Officers.  “Executive Officers” shall mean an appropriate
senior level executive designated by Wyeth (or an executive of Wyeth or an
Affiliate of Wyeth designated by such senior level executive) and the President
of ADLS (or an officer of ADLS or an Affiliate of ADLS designated by such
President).

 

1.39.       FDA.  “FDA” shall mean the United States Food and Drug
Administration or any successor agency thereto.

 

1.40.       FD&C Act.  “FD&C Act” shall mean the United States Federal Food,
Drug, and Cosmetic Act (21 U.S.C. § 301 et seq.), as amended, and the rules and
regulations promulgated thereunder.

 

1.41.       First Commercial Sale.  “First Commercial Sale” shall mean, with
respect to any Product and any country of the Territory and any indication, the
first sale of such Product under this Agreement by Wyeth, its Affiliates or its
Sublicensees to a Third Party in such country, after such Product has been
granted Regulatory Marketing Approval and Regulatory Pricing Approval for such
indication by the competent Regulatory Authorities in such country.  When used
without reference to a specified indication, First Commercial Sale shall mean
the First Commercial Sale for any indication.

 

1.42.       First Party.  “First Party” shall have the meaning set forth in
Section 6.2.1(c).

 

1.43.       GAAP.  “GAAP” shall mean then current United States generally
accepted accounting principles, consistently applied.

 

1.44.       Generic Product.  “Generic Product” shall mean any product
containing Compound as as an active ingredient.

 

1.45.       Global Development Plan.  “Global Development Plan” shall have the
meaning as set forth in Section 4.2.

 

1.46.       IND.  “IND” shall mean an Investigational New Drug Application, as
defined in the FD&C Act, that is required to be filed with the FDA before
beginning clinical testing of a Product in human subjects, or an equivalent
foreign filing.

 

1.47.       Indemnified Party.  “Indemnified Party” shall have the meaning set
forth in Section 10.4 hereof.

 

1.48.       Indemnifying Party.  “Indemnifying Party” shall have the meaning set
forth in Section 10.4 hereof.

 

1.49.       Joint Invention(s).  “Joint Invention(s)” shall have the meaning set
forth in Section 6.1 hereof.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

6

--------------------------------------------------------------------------------


 

REDACTED COPY

 

1.50.       Joint Know-How.  “Joint Know-How” shall have the meaning set forth
in Section 6.1 hereof.

 

1.51.       Joint Patent Right(s).  “Joint Patent Right(s)” shall have the
meaning set forth in Section 6.1 hereof.

 

1.52.       Joint Technology.  “Joint Technology” shall mean, collectively, the
Joint Patent Rights, the Joint Inventions and the Joint Know-How.

 

1.53.       Know-How.  “Know-How” shall mean non-public, proprietary inventions,
discoveries, data, information, processes, methods, techniques, materials,
technology, results or other know-how, whether or not patentable.

 

1.54.       Label.  “Label” shall mean product labeling in accordance with all
applicable Regulatory Approvals.

 

1.55.       Launch Events.  “Launch Events” shall have the meaning set forth in
Section 5.2 hereof.

 

1.56.       Launch Payment.  “Launch Payment” shall have the meaning set forth
in Section 5.2.1(a).

 

1.57.       Leading Party.  “Leading Party” shall have the meaning set forth in
Section 6.2.2(c).

 

1.58.       Liability.  “Liability” shall have the meaning set forth in
Section 10.2 hereof.

 

1.59.       Licensed Rights.  “Licensed Rights” shall mean the interest of ADLS
or any of its Affiliates in the ADLS Patent Rights, the ADLS Know-How and the
Joint Technology.

 

1.60.       Licensee Trademark.  “Licensee Trademark” shall have the meaning set
forth in Section 2.1.3 hereof.

 

1.61.       Major Market.  “Major Market” shall mean [***].

 

1.62.       Manufacturing.  “Manufacturing” or “Manufacture” shall mean
activities directed to producing, manufacturing, processing, filling, finishing,
packaging, labeling, quality assurance testing and release, shipping and storage
of a product.

 

1.63.       Net Combination Sale Amount.  “Net Combination Sale Amount” shall
have the meaning set forth in Section 1.64 hereof.

 

1.64.       Net Sales.  “Net Sales” shall mean the gross amount actually
received for any sale of any Product by Wyeth, any Wyeth Affiliate or any Wyeth

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

7

--------------------------------------------------------------------------------


 

REDACTED COPY

 

Sublicensee, as appropriate (a “Selling Person”), to a non-Affiliate of the
Selling Person, less the following deductions, in each case to the extent
specifically related to the Product and taken by the Selling Person or otherwise
paid for or accrued by the Selling Person (“Permitted Deductions”):

 

(i)         trade, cash, promotional and quantity discounts and wholesaler fees;

 

(ii)        taxes on sales (such as excise, sales or use taxes or value added
taxes) to the extent imposed upon and paid directly with respect to the sales
price (and excluding national, sales or local taxes based on income);

 

(iii)       freight, insurance, packing costs and other transportation charges
to the extent included in the invoice price to the buyer;

 

(iv)       amounts repaid or credits taken by reason of damaged goods,
rejections, defects, expired dating, recalls or returns or because of
retroactive price reductions;

 

(v)        charge back payments and rebates granted to (a) managed healthcare
organizations, (b) federal, state or provincial or local governments or other
agencies, (c) purchasers and reimbursers, or (d) trade customers, including
wholesalers and chain and pharmacy buying groups; and

 

(vi)       documented custom duties actually paid by the Selling Person.

 

Such Permitted Deductions shall be determined in accordance with GAAP.

 

Sales of Products between Wyeth, its Affiliates or Sublicensees for resale, or
for use in the production or manufacture of Products, shall not be included
within Net Sales; provided, however, that any subsequent sale of such Product
(or Products produced or manufactured using such Product) by Wyeth or its
Affiliate or Sublicensee to a non-Affiliate Third Party shall be included within
Net Sales.

 

If a Product is sold as part of a Combination Product (in each case, a
“Combination Sale”), the Net Sales amount for the Product sold in such a
Combination Sale shall be that portion of the gross amount actually received for
such Combination Sale (less all Permitted Deductions) determined as follows:

 

Except as provided below, the Net Sales amount for a Combination Product shall
equal the gross amount actually received for the Combination Sale, reduced by
the Permitted Deductions (the “Net Combination Sale Amount”), multiplied by the
fraction A/(A+B), where:

 

A is the Wholesale Acquisition Cost, in the country where such Combination Sale
occurs, of the Product contained in the Combination Product, if sold as a
separate Product in such country by the Selling Person, and B is the aggregate

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

8

--------------------------------------------------------------------------------


 

REDACTED COPY

 

Wholesale Acquisition Cost(s), in such country, of such other products or active
ingredients/components, as the case may be, included in the Combination Product
if sold separately in such country by the Selling Person.

 

In the event that the Selling Person sells the Product included in a Combination
Product as a separate Product in a country, but does not separately sell all of
the other products or active ingredients/components, as the case may be,
included in such Combination Product in such country, the calculation of Net
Sales resulting from such Combination Sale shall be determined by multiplying
the Net Combination Sale Amount by the fraction A/C where:

 

A is the Wholesale Acquisition Cost, in the country where such Combination Sale
occurs, of the Product contained in such Combination Product when sold as a
separate Product by the Selling Person, and C is the Wholesale Acquisition Cost,
in such country, charged by the Selling Person for the entire Combination
Product.

 

In the event that the Selling Person does not sell the Product included in a
Combination Product as a separate Product in the country where such Combination
Sale occurs, but does separately sell all of the other products or active
ingredients/components, as the case may be, included in the Combination Product
in such country, the calculation of Net Sales resulting from such Combination
Sale shall be determined by multiplying the Net Combination Sale Amount by the
fraction (C-D)/C, where:

 

C is the Wholesale Acquisition Cost, in such country, charged by the Selling
Person for the entire Combination Product, and D is the Wholesale Acquisition
Cost, in such country, charged by the Selling Person for the other products or
active ingredients/components, as the case may be, included in the Combination
Product.

 

Where active ingredient portions of a Combination Product are sold separately as
other products but in different dosage strengths than are in the Combination
Product, the calculation of the Net Sales amount for such Combination Product
shall be based on appropriate proration of the amounts of each active ingredient
component included therein when applying the formulas set forth above.

 

Where the calculation of Net Sales resulting from a Combination Sale in a
country cannot be determined by any of the foregoing methods, the calculation of
Net Sales for such Combination Sale shall be that portion of the Net Combination
Sale Amount reasonably determined in good faith by Wyeth in consultation with
ADLS as properly reflecting the value of the Product included in the Combination
Product.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

9

--------------------------------------------------------------------------------


 

REDACTED COPY

 

If a Product is sold as part of a bundle of distinct products (i.e., one price
is charged for a number of distinct products that are not (i) packaged together
with another Product or (ii) in a Combination Product form alone), the Net Sales
for such Product shall be based on the ratio of the Wholesale Acquisition Cost
for such Product to the sum of the Wholesale Acquisition Costs for each product
in such bundle.  By way of example, if the Wholesale Acquisition Cost for such
Product when sold separately is $10, and the sum of the Wholesale Acquisition
Costs for each product in such bundle when sold separately if $40, then the Net
Sales attributable to the Product when sold as part of the bundle would be
twenty-five percent (25%) of the Net Sales of the bundle of products sold by the
Selling Person.

 

Notwithstanding the foregoing, Net Sales shall not include any consideration
received by Wyeth, its Affiliates or its Sublicensees in respect of the sale,
use or other disposition of a Product in a country as part of a clinical trial
prior to the receipt of all Regulatory Marketing Approvals required to commence
commercial sales of such Product in such country.

 

Products provided by Wyeth, its Affiliates or Sublicensees free of charge, as
samples, for administration to patients enrolled in clinical trials or
distributed through a not-for-profit foundation or other compassionate use
program at no charge to eligible patients, shall not be included in Net Sales,
provided that Wyeth, its Affiliates or Sublicensees receive no cash
consideration from such samples, clinical trials, not-for-profit foundation or
program.

 

1.65.       Non-Disclosure Agreement.  “Non-Disclosure Agreement” shall have the
meaning specified in Section 7.5.

 

1.66.       Offer.  “Offer” shall have the meaning specified in Section 12.15.

 

1.67.       Patent Rights.  “Patent Rights” shall mean any and all (a) patents,
(b) pending patent applications, including, without limitation, all provisional
applications, substitutions, continuations, continuations-in-part, divisions and
renewals, and all patents granted thereon, (c) all patents-of-addition,
reissues, reexaminations and extensions or restorations by existing or future
extension or restoration mechanisms, including, without limitation,
supplementary protection certificates or the equivalent thereof, (d) inventor’s
certificates, (e) any other form of government-issued right substantially
similar to any of the foregoing; and (f) all United States and foreign
counterparts of any of the foregoing.

 

1.68.       Permitted Deductions.  “Permitted Deductions” shall have the meaning
set forth in Section 1.64 hereof.

 

1.69.       Person.  “Person” shall mean an individual, sole proprietorship,
partnership, limited partnership, limited liability partnership, corporation,
limited liability company, business trust, joint stock company, trust,
incorporated

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

10

--------------------------------------------------------------------------------


 

REDACTED COPY

 

association, joint venture or similar entity or organization, including a
government or political subdivision or department or agency of a government.

 

1.70.       Product.  “Product” shall mean any pharmaceutical product containing
a Compound, including, but not limited to, any formulation of any Compound
(including, but not limited to, oral formulations, oral suspension formulations
and intravenous formulations) and any Product Improvement.  “Product” includes,
without limitation, any Combination Product but does not include any separately
formulated pharmaceutical product not containing a Compound, even if such
product is sold together with a Product.

 

1.71.       Product Data or Filing.  “Product Data or Filing” shall mean (i) any
pre-clinical or clinical data (including data from post-approval studies),
clinical protocol, study, other data, information or result regarding any
Compound or Product or the composition of or any method of making or using any
Compound or Product or (ii) any IND, Regulatory Marketing Approval Application,
Regulatory Marketing Approval or other regulatory filing regarding any Compound
or Product.

 

1.72.       Product Improvement.  “Product Improvement” shall mean any
alternative or improved dosage form of a Compound (e.g., a different dosage
strength or a novel formulation technology) that ADLS may develop or license for
a Compound.

 

1.73.       Product Trademark.  “Product Trademark” shall mean (i) any Trademark
Controlled by ADLS and used by ADLS or its Affiliates anywhere in the world in
connection with the Commercialization of Products, other than any corporate name
or corporate logo of ADLS or its Affiliates or any Trademark used by ADLS or its
Affiliates to identify products other than Products, or (ii) any Licensee
Trademark.

 

1.74.       Prosecuting Party.  “Prosecuting Party” shall have the meaning set
forth in Section 6.2.1(b).

 

1.75.       Recall.  “Recall” shall mean, with respect to any pharmaceutical
product, a “recall,” “product withdrawal,” “stock recovery,” “seizure” or any
similar term as utilized by any Regulatory Authority under such Regulatory
Authority’s procedures regarding the recall of pharmaceutical products, as the
same may be amended from time to time, and shall include any related post-sale
warning or mailing of information regarding such product, including any warnings
or mailings described in the Regulatory Authority’s product recall procedures.

 

1.76.       Receiving Party.  “Receiving Party” shall have the meaning set forth
in Section 7.1 hereof.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

11

--------------------------------------------------------------------------------


 

REDACTED COPY

 

1.77.       Regulatory Approval.   “Regulatory Approval” means any technical,
medical, scientific or other license, registration, authorization or approval of
any Regulatory Authority regarding the research, development, clinical testing,
commercial manufacture, distribution, marketing, pricing, reimbursement,
promotion, offer for sale, use, import, export or sale of any pharmaceutical
product or proposed pharmaceutical product.

 

1.78.       Regulatory Authority.  “Regulatory Authority” shall mean, with
respect to any national, supra-national, regional, state or local regulatory
jurisdiction, any agency, department, bureau, commission, council or other
governmental entity involved in the granting of a Regulatory Approval for such
jurisdiction.

 

1.79.       Regulatory Marketing Approval.  “Regulatory Marketing Approval”
shall mean, with respect to any Product in any regulatory jurisdiction and for
any indication, Regulatory Approval authorizing the marketing of such Product in
such jurisdiction for such indication.

 

1.80.       Regulatory Marketing Approval Application.  “Regulatory Marketing
Approval Application” shall mean, with respect to any Product in any regulatory
jurisdiction for any indication, an application submitted to the appropriate
Regulatory Authority for such regulatory jurisdiction seeking Regulatory
Marketing Approval of such Product for use in such indication in such regulatory
jurisdiction.

 

1.81.       Regulatory Pricing Approval.  “Regulatory Pricing Approval” shall
mean, with respect to any Product in any regulatory jurisdiction, and for any
indication, the achievement of all applicable pricing and reimbursement
approvals with respect to such Product in such jurisdiction and for such
indication.

 

1.82.       Right of First Offer.  “Right of First Offer” shall have the meaning
specified in Section 12.15.

 

1.83.       Right of Reference.  “Right of Reference” shall mean a “Right of
Reference,” as that term is defined in 21 C.F.R. § 314.3(b) and any comparable
right existing under the laws or regulations of any foreign country.

 

1.84.       [***].

 

1.85.       Royalty Rate.  “Royalty Rate” shall have the meaning set forth in
Section 5.3.2.

 

1.86.       Royalty Term.  “Royalty Term” shall mean, on a country-by-country
and Product-by-Product (but not indication-by-indication) basis, the period from
the date of the First Commercial Sale of the Product in a country for any
indication until the latest of (i) the end of any regulatory data exclusivity
period

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

12

--------------------------------------------------------------------------------


 

REDACTED COPY

 

for such Product in such country or (ii) the date on which there is no Valid
Claim of any ADLS Patent Right which covers the use or sale of the Product in
such country or (iii) ten (10) years after such First Commercial Sale of such
Product in such Country.

 

1.87.       Second Party.  “Second Party” shall have the meaning set forth in
Section 6.2.1(c).

 

1.88.       Selling Person.  “Selling Person” shall have the meaning set forth
in Section 1.64 hereof.

 

1.89.       Steering Committee.  “Steering Committee” shall have the meaning set
forth in Section 3.1.1 hereof.

 

1.90.       Stock Purchase Agreement.  “Stock Purchase Agreement” shall mean the
Stock Purchase Agreement dated as of the Effective Date by and between Wyeth and
ADLS in the form attached hereto as Exhibit 1.90.

 

1.91.       Sued Party.  “Sued Party” shall have the meaning set forth in
Section 6.2.3(c) hereof.

 

1.92.       Supply Agreement.  “Supply Agreement” shall have the meaning set
forth in Section 4.9.1 hereof.

 

1.93.       Term.  “Term” shall have the meaning set forth in Section 9.1.

 

1.94.       Territory.  “Territory” shall mean China, South Korea, Taiwan, Hong
Kong, Afghanistan, Bangladesh, Bhutan, Brunei, Darussalam, Cambodia, Indonesia,
Laos, Macau, Malaysia, Maldives, Mongolia, Myanmar, Nepal, North Korea,
Pakistan, the Philippines, Singapore, Sri Lanka, Thailand, Vietnam and, if Wyeth
accepts an Offer pursuant to Section 12.15, [***].

 

1.95.       Territory Patent Right.  “Territory Patent Right” shall have the
meaning set forth in Section 6.2.1(a).

 

1.96.       Third Party.  “Third Party” shall mean any Person other than Wyeth,
ADLS and their respective Affiliates.

 

1.97.       Third Party IP Rights.  “Third Party IP Rights” shall have the
meaning set forth in Section 6.2.3(b) hereof.

 

1.98.       Trademark.  “Trademark” shall mean any trademark, trade dress,
design, logo, slogan, house mark or name used in connection with the marketing
of a product, including, without limitation, any registration or application for
registration of any of the foregoing.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

13

--------------------------------------------------------------------------------


 

REDACTED COPY

 

1.99.       Transition Date.  “Transition Date” shall have the meaning set forth
in Section 5.3.2 hereof.

 

1.100.     Valid Claim.  “Valid Claim” shall mean a claim of any unexpired
issued patent that shall not have been dedicated to the public, disclaimed nor
held invalid or unenforceable by a court or government agency of competent
jurisdiction in an unappealed or unappealable decision.

 

1.101.     Wholesale Acquisition Cost.  “Wholesale Acquisition Cost” for any
product shall mean the list price for wholesalers, distributors and other direct
accounts before any rebates, discounts, allowances or other price concessions
that might be offered by the supplier of the product.

 

1.102.     Wyeth Indemnified Party.  “Wyeth Indemnified Party” shall have the
meaning set forth in Section 10.3 hereof.

 

1.103.     Wyeth Manufacturing Cost.  “Wyeth Manufacturing Cost” shall have the
meaning set forth in Section 5.4.2.

 

1.104.     Wyeth Product Improvement.  “Wyeth Product Improvement” shall mean
any Know-How (other than the Joint Know-How) Controlled by Wyeth or any of its
Affiliates during the Term (other than through the grant of a license by ADLS)
pertaining to the composition of, or any method of making or using, or any
Patent Right (other than a Joint Patent Right) Controlled by Wyeth or any of its
Affiliates during the Term (other than through the grant of a license by ADLS)
that covers or claims, any alternative or improved dosage form of a Compound
(e.g., a different dosage strength or a novel formulation technology) that Wyeth
may Develop under this Agreement.

 

1.105.     Wyeth Sublicensee.  “Wyeth Sublicensee” or “Sublicensee” shall mean
any Person who has received, directly or indirectly, from Wyeth, a sublicense of
any right licensed to Wyeth by ADLS hereunder.

 

2.                                    LICENSES AND RELATED GRANTS OF RIGHTS.

 

2.1.        Licenses Granted to Wyeth.

 

2.1.1.      Licenses for Compounds and Products.  Subject to the terms and
conditions of this Agreement, ADLS, effective as of the Effective Date, hereby
grants to Wyeth under the Licensed Rights, with the right to grant sublicenses
as set forth in Section 2.1.2, the following licenses:

 

(a)           A non-exclusive license to Develop and have Developed, in all
countries throughout the world, Compounds and Products for Commercialization in
the Territory, and to Manufacture and have Manufactured, in all countries
throughout the world, any such Compound or Product for use in such Development.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

14

--------------------------------------------------------------------------------


 

REDACTED COPY

 

(b)           An exclusive license (exclusive even as to ADLS and its Affiliates
except as necessary to fulfill their obligations under this Agreement) to
Commercialize Compounds and Products in the Territory and, subject to the
obligation to purchase Product from ADLS pursuant to the Supply Agreement
contemplated by Exhibit 4.9.1, to Manufacture and have Manufactured, in all
countries throughout the world, Compounds and Products solely for use or sale in
the Territory as part of such Commercialization.

 

2.1.2.      Sublicenses.  Wyeth may grant and authorize sublicenses within the
scope of the rights conveyed to Wyeth pursuant to Section 2.1.1.  Wyeth shall
give ADLS prompt written notice of each such sublicense, identifying the
applicable Sublicensee, Products sublicensed, territory and scope of rights
granted.  Wyeth shall be responsible to ensure that each Sublicensee complies
with all applicable terms and conditions of this Agreement.

 

2.1.3.      Trademark License.  Subject to the terms and conditions of this
Agreement, ADLS, effective as of the Effective Date, hereby grants to Wyeth an
exclusive, royalty-free license to use any Product Trademark(s) solely in
connection with Commercialization of Products in the Territory.  With respect to
any Trademark Controlled by a Licensee and used by such Licensee in connection
with the Commercialization of Products in the United States or Europe, other
than any corporate name or corporate logo of such Licensee or any Trademark used
by such Licensee to identify products other than Products (each, a “Licensee
Trademark”), ADLS shall use Commercially Reasonable Efforts to obtain from such
Licensee a written agreement confirming ADLS’ right to include such Trademark in
the Product Trademarks licensed to Wyeth as provided in this Section 2.1.3.

 

2.1.4.      Direct Licenses to Affiliates.  Wyeth may at any time request and
authorize ADLS to grant licenses directly to Affiliates of Wyeth by giving
written notice designating to whom a direct license is to be granted.  Upon
receipt of any such notice, ADLS shall enter into and sign a separate agreement
with such designated Affiliate of Wyeth conveying such direct license for so
long as such Affiliate remains an Affiliate of Wyeth.  All such direct license
agreements shall be consistent with the terms and conditions of this Agreement,
except for such modifications as may be required by the laws and regulations in
the country in which the direct license will be exercised.  In countries where
validity of the direct license agreement requires prior government approval or
registration, such direct license agreement shall not become binding between the
parties thereto until such approval or registration is granted, which approval
or registration shall be obtained by Wyeth.  All out-of-pocket costs incurred in
granting a direct license, including ADLS’ reasonable attorneys’ fees,

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

15

--------------------------------------------------------------------------------


 

REDACTED COPY

 

under this Section 2.1.4 shall be borne by Wyeth.  Wyeth shall cause any such
Affiliate to make all payments required to be made to ADLS and to satisfy all
other obligations of such Affiliate to ADLS under any such agreement and shall
remain directly liable to ADLS for any breaches of any such agreement by its
Affiliate.  In the event that any such direct license results in the imposition
on ADLS of any taxes in excess of those that would be imposed if Wyeth had
granted a sublicense to such Affiliate, Wyeth shall be obligated to pay to ADLS
such amounts as may be necessary to “gross up” payments to ADLS to account for
such additional taxes.  Any progress reports and royalty statements to be
provided under this Agreement shall be consolidated by Wyeth to one single
report and statement for all Affiliates of Wyeth.

 

2.2.         Rights of Reference.  ADLS and Wyeth shall have Rights of Reference
as set forth in Section 4.4.

 

2.3.         Technology Transfer.  ADLS shall provide reasonable assistance to
Wyeth, as requested by Wyeth and at no additional cost to Wyeth, to effect the
timely and orderly transfer of the ADLS Know-How to Wyeth in order for Wyeth to
be able to Develop and Commercialize Compounds and Products as contemplated by
this Agreement.  All Know-How and other materials provided by or on behalf of
ADLS may be subject to the obligations set forth in Section 7, and shall be used
by Wyeth and its Affiliates and Sublicensees solely for the Development,
Manufacture and Commercialization of Products for the Territory pursuant to the
licenses set forth in Section 2.1.1 above.

 

2.4.         Licenses Granted to ADLS.

 

2.4.1.      License for Compounds and Products.  Subject to the terms and
conditions of this Agreement, Wyeth, effective as of the Effective Date, hereby
grants to ADLS under any Wyeth Product Improvement, with the right to grant
sublicenses as and to the extent provided in Section 2.4.2, the following
royalty-free licenses:

 

(a)         A non-exclusive license to Develop and have Developed, in all
countries throughout the world, Products for future Commercialization outside
the Territory, and to Manufacture and have Manufactured, in all countries
throughout the world, any such Product for use in such Development.

 

(b)         A non-exclusive license to Commercialize Products outside the
Territory and to Manufacture and have Manufactured, in all countries throughout
the world, Products solely for use or sale outside the Territory as part of such
Commercialization.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

16

--------------------------------------------------------------------------------


 

REDACTED COPY

 

2.4.2.      ADLS’ Ability to Sublicense.  Subject to the terms of this
Agreement, ADLS may sublicense any right licensed to ADLS by Wyeth in
Section 2.4.1 to any ADLS Licensee.  ADLS shall give Wyeth prompt written notice
of each such sublicense, identifying the applicable ADLS Licensee, Products
sublicensed, territory and scope of rights granted.  ADLS shall ensure that each
such ADLS Licensee complies with all applicable terms and conditions of this
Agreement.

 

2.5.         Joint Technology.  The Parties may exploit Joint Technology as
provided in Section 6.1.

 

2.6.         365(n) of U.S. Bankruptcy Code.   All rights and licenses now or
hereafter granted by ADLS to Wyeth under or pursuant to any Section of this
Agreement, including, without limitation, Sections 2.1, 2.2, 2.3 and 2.4 hereof,
are rights to “intellectual property” (as defined in Section 101(35A) of Title
11 of the United States Code, as amended (such Title 11, the “Bankruptcy
Code”).  ADLS hereby grants to Wyeth and its Affiliates a right to access and to
obtain possession of and to benefit from and, in the case of any biological
material or other tangible item of which there is a fixed or limited quantity,
to obtain a pro rata portion of, each of the following to the extent related to
any Compound or Product, or otherwise related to any right or license granted
under or pursuant to this Agreement: (i) copies of pre-clinical and clinical
research data and results, (ii) all of the following (to the extent that any of
the following are so related): cell lines, antibodies, assays, reagents and
other biological materials, (iii) product samples and inventory, (iv) ADLS
Technology, (v) laboratory notes and notebooks, (vi) data and results related to
clinical trials, (vii) Product Data or Filings, and (viii) Rights of Reference
in respect of regulatory filings and approvals, all of which constitute
“embodiments” of intellectual property pursuant to Section 365(n) of the
Bankruptcy Code, and (xi) all other embodiments of such intellectual property,
whether any of the foregoing are in ADLS’ possession or control or in the
possession and control of any Third Party but which ADLS has the right to access
or benefit from and to make available to Wyeth.  ADLS shall not interfere with
the exercise by Wyeth or its Affiliates of rights and licenses to intellectual
property licensed hereunder and embodiments thereof in accordance with this
Agreement and agrees to use Commercially Reasonable Efforts to assist Wyeth and
its Affiliates to obtain such intellectual property and embodiments thereof in
the possession or control of Third Parties as reasonably necessary or desirable
for Wyeth or its Affiliates to exercise such rights and licenses in accordance
with this Agreement.  The Parties hereto acknowledge and agree that the payments
provided for under Section 5.2, and all other payments by Wyeth to ADLS
hereunder, other than royalty payments pursuant to Section 5.3, do not
constitute royalties within the meaning of Section 365(n) of the Bankruptcy Code
or relate to licenses of intellectual property hereunder.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

17

--------------------------------------------------------------------------------


 

REDACTED COPY

 

2.7.         No Implied Rights.  Except as expressly provided in this Agreement,
neither Party shall be deemed by estoppel or implication to have granted the
other Party any license or other right with respect to any intellectual property
of such Party.

 

3.                                    DECISION MAKING AND DISPUTE RESOLUTION.

 

3.1.        Steering Committee.

 

3.1.1.      Formation of the Steering Committee.  ADLS and Wyeth shall establish
a “Steering Committee” to facilitate communications regarding the Development of
Products by the Parties and to oversee, direct and coordinate the activities of
the Parties under this Agreement in regard to the Development Program.  The
Steering Committee shall also serve as a forum to facilitate communications
between the Parties regarding Development activities and Development of Products
worldwide.  The Steering Committee shall be comprised of up to four
(4) representatives from each Party as appointed by such Party.  The Steering
Committee may change its size from time to time by mutual consent of its
members.  A Party may replace one or more of its representatives from time to
time upon written notice to the other Party.  Each Party, respectively, shall
designate its initial members of the Steering Committee within thirty (30) days
after the Effective Date.  The Steering Committee shall exist until the
completion of the ADLS Study, the [***] Study and any other studies included
under the Global Development Plan, unless the Parties otherwise agree in
writing.  Following termination of the Steering Committee, each Party shall
continue to have an approval right with respect to matters specified to be
decided by the Steering Committee under this Agreement.  In such event, if the
Parties are unable to reach agreement on a matter specified in this Agreement to
have been decided by the Steering Committee, the matter shall be resolved in
accordance with Section 3.3.3 below.

 

3.1.2.      Chairperson; Secretary of the Steering Committee.  The chairperson
and secretary of the Steering Committee shall rotate on an annual basis between
the Parties.  The chairperson and secretary shall not be from the same Party at
the same time.  The first chairperson shall be designated by Wyeth.  The
chairperson shall be responsible for scheduling meetings of the Steering
Committee, preparing agendas for meetings and sending to all Steering Committee
members notices of all regular meetings and agendas for such meetings at least
five (5) business days before such meetings.  The chairperson shall solicit
input from both Parties regarding matters to be included on the agenda, and any
matter either Party desires to have included on the agenda shall be included for
discussion.  Nothing herein shall be construed to prohibit the Steering
Committee from discussing or acting on matters not included on the applicable
agenda. 

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

18

--------------------------------------------------------------------------------


 

REDACTED COPY

 

The secretary shall record the minutes of the meeting, circulate copies of
meeting minutes to the Parties and each Steering Committee member promptly
following the meeting for review, comment and approval by the Steering Committee
members and finalize approved meeting minutes.  The chairperson shall be a
member of the Steering Committee but the secretary need not be a member of the
Steering Committee.

 

3.1.3.      Meetings.  It is currently contemplated that the Steering Committee
shall meet at least once each Calendar Quarter until it has been terminated in
accordance with Section 3.1.1 at dates and times mutually agreed by the Steering
Committee, unless otherwise mutually agreed by the Parties.  The initial meeting
of the Steering Committee shall be held within ninety (90) days after the
Effective Date.  Either Party may call a special meeting of the Steering
Committee on fifteen (15) days written notice to the other Party’s members of
the Steering Committee (or upon such shorter notice as exigent circumstances may
require).  Such written notice shall include an agenda for the special meeting. 
In-person meetings, including, without limitation, special meetings, of the
Steering Committee shall alternate between the offices of the Parties, unless
otherwise agreed upon by the members of the Steering Committee.  Meetings of the
Steering Committee may be held telephonically or by video conference; provided
however, that at least one (1) meeting per year shall be held in-person. 
Meetings of the Steering Committee shall be effective only if at least
one (1) representative of each Party is in attendance or participating in the
meeting.  Members of the Steering Committee shall have the right to participate
in and vote at meetings held by telephone or video conference.  In addition, the
Steering Committee may act on any matter or issue without a meeting if it is
documented in a written consent signed by each member of the Steering Committee.

 

3.2.         Other Committees.  The Steering Committee may establish additional
committees to oversee specific projects or activities or to perform certain
other functions under this Agreement, and such committees shall always include
equal representation from each Party.

 

3.3.        Decision Making.

 

3.3.1.      Decisions by Consensus.  All decisions of the Steering Committee and
all other committees established under this Agreement shall be made by unanimous
agreement of both Parties’ representatives.  If the Steering Committee cannot or
does not reach unanimous agreement on a matter within the purview of the
Steering Committee, then such matter may be referred for resolution as set forth
in Section 3.3.3 below.

 

3.3.2.      Lower Committee Escalation to Steering Committee.  If any other
committee established by the Steering Committee cannot reach a

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

19

--------------------------------------------------------------------------------


 

REDACTED COPY

 

decision on a matter, the lower committee shall refer the matter to the Steering
Committee for resolution. A matter shall be considered referred to the Steering
Committee as of the date that the lower committee or either Party provides each
Steering Committee member a written description of the disputed matter.  The
Party referring such disputed matter to the Steering Committee shall use
reasonable efforts to include in the written description the positions taken by
each Party’s members of the lower committee as to such matter, all other
material information relevant to such matter and a copy of the minutes (if any)
of the applicable lower committee meeting(s) at which such matter was
discussed.  Within fifteen (15) days after such matter is so presented to the
Steering Committee, the Steering Committee shall meet to discuss and try to
resolve the matter.

 

3.3.3.      Steering Committee Dispute Resolution.  If the Steering Committee
cannot resolve any matter within its purview by unanimous agreement, the matter
may be referred by either Party to the Executive Officers, who shall meet
promptly (and in any event within ten (10) days after such matter is referred to
the Executive Officers) in an effort to resolve the matter.  If, after
discussion, the Executive Officers are unable to reach consensus on the matter,
any matter as to which one Party has final decision making authority (as
described below in Section 3.4) may thereafter be resolved as determined by such
Party and any other matter may thereafter be resolved in accordance with
Section 11.2 below.

 

3.4.         Allocation of Final Decision Making Authority.  Final decision
making authority shall be allocated to ADLS and Wyeth in regard to certain
matters, to the extent such matters are within the purview of the Steering
Committee, as described below.  Such final decision making authority may be
exercised only after discussion by the Executive Officers as described in
Section 3.3.3, in order to encourage the Parties to reach consensus on decisions
at the Steering Committee level or lower committee levels.  Each Party shall
exercise its final decision making authority described herein in a manner
consistent with the terms and conditions of this Agreement.

 

3.4.1.      ADLS.  To the extent decisions regarding any of the following fall
within the purview of the Steering Committee, ADLS shall have final decision
making authority as described in this Section 3.4 with respect to the following
matters:

 

(a)           Any decision involving Development of any Compound or Product for
use or sale outside the Territory;

 

(b)           Any decision regarding any filing related to any Compound or
Product with any Regulatory Authority outside the Territory (other than filings
related to Manufacture outside the Territory of Compounds or Products for use or
sale in the Territory);

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

20

--------------------------------------------------------------------------------


 

REDACTED COPY

 

(c)           Any decision relating to Commercialization of any Product outside
the Territory;

 

(d)           Any decision regarding the Manufacture of any Product for use or
sale solely outside the Territory or in any clinical study undertaken for the
sole purpose of obtaining any Regulatory Approval outside the Territory, except
as otherwise provided in the Supply Agreement; and

 

(e)           Any decision involving the Label for a Product outside the
Territory.  ADLS will reasonably consider, but shall have no obligation to
accept or act on, requests from Wyeth to modify the Label for a Product outside
the Territory.

 

3.4.2.      Wyeth.  Wyeth shall have final decision making authority as
described in this Section 3.4 with respect to the following matters:

 

(a)           Any decision regarding the Development of any Compound or Product
for use or sale in the Territory;

 

(b)           Any decision regarding any filing related to any Compound or
Product with any Regulatory Authority in the Territory (other than filings
related to Manufacture in the Territory of Compounds or Products for use or sale
outside the Territory);

 

(c)           Any decision relating to Commercialization of any Product in the
Territory;

 

(d)           Any decision regarding the Manufacture by or on behalf of Wyeth or
its Affiliate or Sublicensee of any Product for use or sale in the Territory or
in any clinical study undertaken for the purpose of obtaining any Regulatory
Approval in the Territory (other than Manufacture by ADLS or its Affiliate or
suppliers of ADLS or its Affiliate of Compounds or Products, if any, to be
supplied to Wyeth or its Affiliate, which supply, if any, shall be governed by
the Supply Agreement); and

 

(e)           Any decision involving the Label for a Product inside the
Territory.  Wyeth will reasonably consider, but shall have no obligation to
accept or act on, requests from ADLS to modify the Label for a Product inside
the Territory.

 

3.4.3.      Limitation on Deciding Vote.  Notwithstanding Sections 3.4.1 and
3.4.2 above, (i) neither Party shall have the right to exercise its final
decision making authority as described herein to obligate the other Party to
expend money or undertake activities unless the other Party agrees in writing,
and (ii) neither Party may exercise its final decision making

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

21

--------------------------------------------------------------------------------


 

REDACTED COPY

 

authority in a manner inconsistent with this Agreement, including the Global
Development Plan, or to amend the provisions of this Agreement or the Global
Development Plan, or to convey licenses or rights to such Party beyond those
rights and licenses expressly set forth in this Agreement.

 

3.5.         Alliance Managers.  In addition to the foregoing governance
provisions, each of the Parties shall appoint a single individual to serve as
that Party’s Alliance Manager.  The role of each Alliance Manager shall be to
facilitate the relationship between the Parties as established by this
Agreement.  The Alliance Managers shall attend meetings of the Steering
Committee and support the chairperson of such committee in the discharge of his
or her responsibilities.  Unless otherwise determined by the Steering Committee,
a Party’s Alliance Manager shall serve as secretary at each meeting of such
committee for which the chairperson is a representative of the other Party. 
Alliance Managers shall be non-voting participants in such committee meetings. 
A Party may replace its Alliance Manager from time to time upon written notice
to the other Party.

 

4.                                    PRODUCT DEVELOPMENT, REGULATORY MATTERS,
DATA SHARING AND CROSS REFERENCE RIGHTS, MANUFACTURING, SUPPLY AND
COMMERCIALIZATION.

 

4.1.         General.  Subject to the terms and conditions of this Agreement
(including the Parties’ responsibilities under the Global Development Plan and
Wyeth’s responsibilities under Section 4.5.1 below), Wyeth shall have the sole
authority and the exclusive right to undertake the Development of Compounds and
Products for use or sale in the Territory.  Subject to the terms and conditions
of this Agreement (including the Parties’ responsibilities under the Global
Development Plan and ADLS’ responsibilities under Section 4.5.2 below), ADLS
shall have the sole authority and the exclusive right to undertake the
Development of Compounds and Products for use or sale outside the Territory,
provided, however, that, in connection with such activities, ADLS shall take
into account their potential impact on Wyeth’s Development and Commercialization
of Compounds and Products for use or sale in the Territory.  Except as expressly
provided in this Agreement, each Party shall be solely responsible for the
expenses of conducting such Development.

 

4.2.         Global Development Plan.  From time to time, in order to facilitate
the Development of Products on a worldwide basis, a Party, acting through its
representatives on the Steering Committee, may propose that certain Development
activities be performed in coordination between the Parties in accordance with a
written plan (the “Global Development Plan”).  If approved by the Steering
Committee for inclusion in the Global Development Plan, such Development
activities shall be incorporated in appropriate detail into a written amendment
of the Global Development Plan.  If not approved by the Steering Committee for
inclusion in the Global Development Plan, such Development

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

22

--------------------------------------------------------------------------------


 

REDACTED COPY

 

activities may be performed by a Party to the extent in accordance with
Section 4.1 above.  Except as expressly provided in this Agreement or agreed in
writing by the Parties, each Party shall be solely responsible for the expenses
of performing its responsibilities under the Global Development Plan.

 

4.2.1.      In addition, if ADLS or a Licensee decides to conduct any clinical
studies with respect to any proposed future Product, ADLS shall give written
notice of such decision to Wyeth with a brief description of the proposed
Product and clinical studies.  If, after receipt of such notice, Wyeth notifies
ADLS that Wyeth has a good faith interest in Developing and Commercializing such
Product in the Territory, then such clinical studies shall be added to the
Global Development Plan pursuant to an amendment of the Global Development Plan
to be approved by the Steering Committee in accordance with this Agreement.

 

4.2.2.      During the Term, the Global Development Plan may be updated from
time to time as deemed necessary by the Steering Committee.

 

4.2.3.      Each Party shall provide to the other Party or the Steering
Committee, as appropriate, such information in its Control and relevant to the
Development of Products as may be necessary or appropriate in connection with
updating the Global Development Plan.  Each modification or update of the Global
Development Plan shall be subject to review and approval of the Steering
Committee.

 

4.3.         Initial Global Development Plan.  The initial Global Development
Plan, which shall initially consist of the ADLS Study and the [***] Study, is
attached hereto as Exhibit 4.3.

 

4.3.1.      [***].

 

4.3.2.      [***].

 

4.4.        Data Sharing.

 

4.4.1.      ADLS shall promptly disclose to and share with, or cause to be
disclosed to and shared with, Wyeth, at no cost to Wyeth, each Product Data or
Filing generated by or otherwise coming into the ownership or Control of ADLS,
any of its Affiliates or any ADLS Licensee in connection with the Development,
Manufacture or Commercialization of Compounds or Products worldwide (the “ADLS
Product Data or Filings”).  ADLS shall require each ADLS Licensee to allow ADLS
to include in the ADLS Product Data or Filings to be provided to Wyeth under
this Section 4.4.1 any Product Data or Filing generated by or otherwise coming
into the ownership or Control of such ADLS Licensee in connection with the
Development, Manufacture or Commercialization

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

23

--------------------------------------------------------------------------------


 

REDACTED COPY

 

of Compounds or Products.  Upon request, ADLS shall promptly assign and
transfer, or cause to be assigned and transferred, to Wyeth any ADLS regulatory
filing filed with any Regulatory Authority in the Territory.

 

4.4.2.      Wyeth shall promptly disclose to and share with, or cause to be
disclosed to and shared with, ADLS, at no cost to ADLS, all Product Data or
Filings generated by or otherwise coming into the ownership or Control of Wyeth,
any its Affiliates or any Wyeth Sublicensee in connection with the Development,
Manufacture or Commercialization of Compounds or Products pursuant to this
Agreement.

 

4.4.3.      Subject to Sections 4.3.1 and 8.1(e), each Party disclaims any
representation or warranty that Product Data or Filings provided as set forth in
this Section 4.4 will meet the requirements of any particular country, or that
such Product Data or Filings will be adequate or usable by the other Party in
connection with seeking any Regulatory Marketing Approval in any particular
country.

 

4.4.4.      Subject to Section 4.4.5, each Party and its Affiliates and
Sublicensees or Licensees, as the case may be, shall have the right as set forth
in this Section 4.4.4 to use, without additional payment, any and all Product
Data or Filings provided pursuant to Section 4.4.1 or Section 4.4.2 to support
any regulatory filings for Compounds or Products (i) in the Territory, in the
case of Wyeth and its Affiliates and Wyeth Sublicensees, or (ii) outside the
Territory, in the case of ADLS and its Affiliates and ADLS Licensees.

 

(a)           ADLS hereby grants to Wyeth and its Affiliates a Right of
Reference, for regulatory filings in the Territory (or for Manufacture, in
countries outside the Territory, of Compounds or Products for sale in the
Territory, or for clinical trials related to supporting or obtaining any
Regulatory Approval in the Territory), to any ADLS Product Data or Filing to be
provided or disclosed by ADLS or its Affiliates or Licensees pursuant to
Section 4.4.1, and ADLS shall, and shall require its Affiliates and Licensees
to, provide a signed statement to this effect, if requested by Wyeth.  Wyeth may
sublicense the Right of Reference set forth in this Section 4.4.4(a) to its
Sublicensees in the Territory.

 

(b)           Wyeth hereby grants to ADLS and its Affiliates a Right of
Reference, for regulatory filings outside the Territory (or for Manufacture in
the Territory of Compounds or Products for sale outside the Territory, or for
clinical trials related to supporting or obtaining any Regulatory Approval
outside the Territory) to any Product Data or Filing to be provided or disclosed
by Wyeth or

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

24

--------------------------------------------------------------------------------


 

REDACTED COPY

 

any of its Affiliates or Sublicensees pursuant to Section 4.4.2, and Wyeth
shall, and shall require its Affiliates and Sublicensees to, provide a signed
statement to this effect, if requested by ADLS.  ADLS may sublicense the Right
of Reference set forth in this Section 4.4.4(b) to its Licensees solely for use
in connection with the Development, Manufacture and Commercialization of
Products outside the Territory.

 

4.4.5.      Wyeth shall obtain from each Wyeth Sublicensee (i) an obligation by
the Sublicensee to disclose to and share with Wyeth (for disclosure to and
sharing with ADLS as set forth in Section 4.4.2) any and all Product Data or
Filings generated by or otherwise coming into the ownership or Control of such
Sublicensee, and (ii) the right of ADLS, its Affiliates and Licensees to
disclose and to use such Product Data or Filings as set forth in
Section 4.4.4(b).

 

4.4.6.      ADLS shall obtain from each ADLS Licensee (i) an obligation by such
Licensee to disclose to and share with ADLS (for disclosure to and sharing with
Wyeth as set forth in Section 4.4.1) any and all Product Data or Filings
generated by or otherwise coming into the ownership or Control of such Licensee,
and (ii) the right of Wyeth, its Affiliates and Sublicensees to disclose and to
use such Product Data or Filings as set forth in Section 4.4.4(a).  Commencing
upon the Effective Date, it shall be a condition to any Person becoming an ADLS
Licensee that such Person agree in writing to the obligation and grant of rights
by such ADLS Licensee as set forth in this Section 4.4.6.

 

4.5.        Development Diligence.

 

4.5.1.      Wyeth shall use Commercially Reasonable Efforts to Develop and
obtain Regulatory Marketing Approval for the Current Product in each Major
Market, provided that ADLS has successfully completed all Development activities
to be performed by ADLS with respect to such Product pursuant to Section 4.5.2.
 In addition, Wyeth shall use Commercially Reasonable Efforts to perform its
obligations under the Global Development Plan [***].  Wyeth shall have no
diligence obligation, express or implied, with respect to the Development of
Products except as provided in this Section 4.5.1.

 

4.5.2.      ADLS shall use Commercially Reasonable Efforts to perform its
obligations under the Global Development Plan [***].

 

4.6.        Regulatory Approvals.

 

4.6.1.      Subject to ADLS’ obligations under Section 4.5.2, Wyeth shall file,
in its own name and at its own expense, all applications for Regulatory

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

25

--------------------------------------------------------------------------------


 

REDACTED COPY

 

Approval in the Territory for Products where Wyeth, in its sole discretion
(subject to Section 4.5.1), elects to do so, and all other applications for any
approvals required for any clinical study or other study or action necessary or
desirable to obtain such Regulatory Approval.  Wyeth shall have the sole
responsibility for communicating with any Regulatory Authority in the Territory
regarding any application for Regulatory Approval or any Regulatory Approval
once granted or any such other applications.

 

4.6.2.      Subject to its diligence obligations under Section 4.5.2, ADLS shall
have the sole right, in its sole discretion, to file and maintain, in its own
name, all applications for Regulatory Approval outside the Territory for
Products.  Notwithstanding the foregoing, ADLS shall, or ADLS shall cause its
Licensee to, as applicable, use Commercially Reasonable Efforts to obtain
Regulatory Marketing Approval for the Current Product, and ADLS shall, or ADLS
shall cause its Licensee to, as applicable, use Commercially Reasonable Efforts
to maintain such Regulatory Marketing Approval for the Current Product, as well
as any Regulatory Marketing Approval obtained from the FDA for any other
Product.  If ADLS or its Licensee, as applicable, elects not to continue to
maintain any such Regulatory Marketing Approval, ADLS shall provide Wyeth with
prompt written notice of the decision not to continue the maintenance of such
Regulatory Marketing Approval in sufficient time to allow Wyeth to continue the
maintenance of such Regulatory Marketing Approval in a timely manner.  In such
event, at Wyeth’s request in its sole discretion, ADLS shall, or ADLS shall
cause its Licensee to, as applicable, execute such documents and perform such
acts, at no cost to Wyeth, as may be reasonably necessary (i) to assign and
transfer to Wyeth all of the right, title and interest of ADLS or its Licensee,
as applicable, in and to such Regulatory Marketing Approval and related files
and (ii) to permit Wyeth to continue the maintenance of such Regulatory
Marketing Approval.  If Wyeth elects to obtain such assignment and/or continue
the maintenance of such Regulatory Marketing Approval, Wyeth may deduct from any
payment to be made to ADLS hereunder any expenses incurred by Wyeth in
connection therewith, provided that such deductions in aggregate shall not
exceed the aggregate payments to be made to ADLS hereunder.  In addition, ADLS
shall, or shall cause its Licensee to, consult with Wyeth in regard to, and
provide Wyeth with copies of all regulatory correspondence and meeting minutes
pertaining to, all regulatory filings relating to this Section 4.6.2.

 

4.7.         Regulatory Reporting.  Wyeth shall be responsible for filing, at
its own expense, all reports required to be filed in order to maintain any
Regulatory Approvals granted for Products in the Territory.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

26

--------------------------------------------------------------------------------


 

REDACTED COPY

 

4.8.        Pharmacovigilance and Product Labeling.

 

4.8.1.      Definitions.  Unless otherwise defined herein, the terms used
surrounding adverse experiences will have the meaning set forth in U.S. Code of
Federal Regulations (CFR), title 21 parts 312 and 314 and the International
Conference on Harmonisation of Technical Requirements for Registration of
Pharmaceuticals for Human Use E2A as stated now and as may be revised in the
future.

 

4.8.2.      Pharmacovigilance.   Wyeth shall be solely responsible for all of
the following in the Territory:  adverse experience reports; literature review
and associated reports; adverse experience follow-up reports; preparation and
submission of all safety reports to the Regulatory Authorities as required;
maintaining information regarding Compounds and Products for inclusion in the
global safety database; all interactions with relevant Regulatory Authorities
and investigators; periodic submissions; risk management; safety monitoring,
signal detection and safety measures (e.g., clinical holds and restriction on
distribution).

 

ADLS shall be solely responsible for all of the following outside the Territory
or in connection with its clinical studies:  adverse experience reports;
literature review and associated reports; adverse experience follow-up reports;
preparation and submission of all safety reports to the Regulatory Authorities
as required; maintaining information regarding Compounds and Products for
inclusion in the global safety database; all interactions with relevant
Regulatory Authorities and investigators; periodic submissions; risk management;
safety monitoring, signal detection and safety measures (e.g., clinical holds
and restriction on distribution).

 

Notwithstanding the foregoing and until such time as a pharmacovigilance
agreement is executed as provided in Section 4.8.4, to the extent either Party
has or receives any information regarding any adverse experience which may be
related to the use of the Compounds and Products, the Parties shall promptly
forward such information as follows:

 

·                  Fatal or life-threatening serious adverse events/adverse drug
reactions judged by either the investigator or sponsor to be reasonably related
to the Compounds, Products or protocol shall be transmitted to the other Party
within two (2) calendar days from the date received by the receiving Party.

 

·                  All other serious adverse events/adverse drug reactions not
fatal or life-threatening but judged by either the investigator or sponsor to be
reasonably related to the Compounds, Products or

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

27

--------------------------------------------------------------------------------


 

REDACTED COPY

 

protocol shall be transmitted to the other Party within five (5) calendar days
from the date received by the receiving Party.

 

If to Wyeth:

 

Facsimile:  610-989-5544

or

Overnight courier to:

Global Safety Surveillance Epidemiology & Labeling

Wyeth Research

GSSEL Triage Unit

Dock E

500 Arcola Road

Collegeville, PA  19426

 

If to ADLS:

 

Facsimile:  630-739-6754

or

Overnight courier to:

Advanced Life Sciences Holdings, Inc.

1440 Davey Road

Woodridge, IL  60517

Attn:  Director of Regulatory Affairs

 

4.8.3.      Product Labeling.    Wyeth shall be solely responsible for the
administrative aspects of preparing, updating and maintaining product labeling
in connection with Commercialization of Product(s) in the Territory (and related
Manufacturing of such Products, subject to ADLS’ obligations under the Supply
Agreement).  Such labeling may include but is not limited to text and graphical
contents of printed labels and labeling components, including but not limited to
healthcare professional leaflets or inserts, patient leaflets or inserts and
cartons.

 

ADLS shall be solely responsible for the administrative aspects of preparing,
updating and maintaining product labeling in connection with Commercialization
of Product(s) outside of the Territory (and related Manufacturing of such
Products).  Such labeling may include but is not limited to text and graphical
contents of printed labels and labeling components, including but not limited to
healthcare professional leaflets or inserts, patient leaflets or inserts and
cartons.

 

The Parties agree to jointly develop the Developmental Core Data Sheet and Core
Data Sheet for the Products in order to achieve global labeling consistency.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

28

--------------------------------------------------------------------------------


 

REDACTED COPY

 

4.8.4.      Pharmacovigilance Agreement.  The Parties agree to meet promptly
after the Effective Date to establish (if such agreement is mutually agreed to
be necessary) a detailed pharmacovigilance agreement containing reasonable and
customary terms that are mutually acceptable, outlining the responsibilities of
each Party in connection with the collection and reporting of adverse
experiences and Product labeling which will supersede this Section 4.8.

 

4.9.        Manufacture and Supply of Products.

 

4.9.1.      Supply Agreement.  Within [***] after the Effective Date, the
Parties shall negotiate, draft, execute and deliver, and the Parties shall
thereafter perform their respective obligations under, a supply agreement
pursuant to which ADLS shall supply or have supplied Wyeth’s clinical and
commercial requirements for Products in bulk (tablet or other) form and
containing the key terms set forth in Exhibit 4.9.1 attached hereto, as well as
other reasonable and customary terms for an agreement of such type (the “Supply
Agreement”).

 

4.9.2.      Final Labeling and Packaging of Products.  Wyeth shall be
responsible for the final labeling and packaging of Products supplied to Wyeth
under the Supply Agreement for sale in the Territory.

 

4.10.       Commercialization.  Subject to the terms and conditions of this
Agreement, Wyeth shall have the sole authority and the exclusive right in the
Territory, at its expense, to Commercialize Products itself or through one or
more Affiliates or Third Parties selected by Wyeth and shall have sole authority
and responsibility in all matters relating to the Commercialization of Products
in the Territory, including but not limited to:  booking sales of all Products
in the Territory, making decisions with respect to the pricing of each Product
in each country in the Territory and making all decisions regarding marketing of
and post-approval clinical studies for any Product in the Territory, provided,
however, that prior to commencing any such post-approval clinical study, Wyeth
shall consult with ADLS in regard to the development of such study.  Wyeth shall
use Commercially Reasonable Efforts to Commercialize the Current Product in each
Major Market where Wyeth has obtained Regulatory Marketing Approval for such
Product, provided that ADLS has successfully completed all Development
activities to be performed by ADLS with respect to such Product pursuant to
Section 4.5.2.  Except for the foregoing, Wyeth shall have no other diligence
obligations, express or implied, with respect to the Commercialization of
Products.  ADLS shall have the sole authority and the exclusive right outside
the Territory, at its expense, to Commercialize Products itself or through one
or more Affiliates or Third Parties selected by ADLS and shall have sole
authority and responsibility in all matters relating to the Commercialization of
Products outside the Territory, including but not limited to booking sales of
all Products outside the Territory, making decisions with respect to the pricing
of each

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

29

--------------------------------------------------------------------------------


 

REDACTED COPY

 

Product in each country outside the Territory and making all decisions regarding
marketing of and post-approval clinical studies for any Product outside the
Territory.

 

4.11.       Product Recalls.  Wyeth shall be solely responsible for all contact
with Regulatory Authorities relating to any Recall of any Product in the
Territory and ADLS shall be solely responsible for all contact with Regulatory
Authorities related to any Recall of any Product outside of the Territory.  The
responsible Party shall be solely responsible for implementing, directing and
administering any Recall of any such Product required or recommended by any
Regulatory Authority or court of competent jurisdiction, or determined by the
responsible Party, in its sole discretion, to be necessary or advisable.  Wyeth
shall be responsible for the cost of any Recall of any Product in the Territory
and ADLS shall be responsible for the cost of any Recall of any Product outside
of the Territory, except as otherwise provided in the Supply Agreement.

 

5.                                    CONSIDERATION.

 

5.1.         Equity Investment.  Upon the Effective Date, Wyeth and ADLS shall
each execute, deliver and consummate the purchase by Wyeth and sale by ADLS of
shares of ADLS’ common stock pursuant to the terms and conditions of the Stock
Purchase Agreement, and thereafter Wyeth and ADLS shall perform their respective
obligations thereunder.

 

5.2.         Milestone Payments.  In partial consideration of ADLS’
contributions to the development of data useful for the Development of Products
in the Territory, Wyeth shall be obligated to make a one-time, non-refundable
payment upon the achievement of each of the applicable events described in
Section 5.2.2 (the “Launch Events”) and Section 5.2.3 (the “Commercial Events”)
by Wyeth or any Wyeth Affiliate or Sublicensee.

 

5.2.1.     Timing of Payment.

 

(a)           Wyeth shall promptly notify ADLS in writing of the achievement of
each Launch Event, and Wyeth shall have thirty (30) business days following
achievement of any Launch Event in which to pay the corresponding amount to ADLS
(each, a “Launch Payment”).

 

(b)           Each Commercial Payment payable as provided below shall be payable
with the royalty due for the fourth Calendar Quarter of the Calendar Year for
which the Commercial Payment is earned.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

30

--------------------------------------------------------------------------------


 

REDACTED COPY

 

(c)           Each Launch Payment and Commercial Payment shall be payable one
time only even if multiple Products achieve such event.

 

5.2.2.     Launch Payments.

 

Launch Event

 

Launch
Payment

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

 

5.2.3.      Commercial Payments.  If the Net Sales of all Products within the
Territory in any Calendar Year reach any of the following levels within the time
period specified for such level, Wyeth shall make the one-time payment indicated
below for achievement of such Commercial Event (each, a “Commercial Payment”). 
Each Commercial Payment set forth herein for Commercial Event shall be payable
only once.  If Net Sales of all Products within the Territory in an eligible
Calendar Year exceed more than one level of Net Sales, a Commercial Payment
shall be payable for each Commercial Event achieved during such Calendar Year. 
For avoidance of doubt, should Net Sales of Products first achieve any
applicable Commercial Event in any Calendar Year ending after the applicable
time period specified for achievement of such Commercial Event, under no
circumstances shall any Commercial Payment be payable with respect to such
achievement.

 

Commercial Event

 

Commercial
Payment

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

 

5.3.        Royalties.

 

5.3.1.      Product Royalties.  In consideration for the licenses granted to
Wyeth under Section 2.1 hereof, Wyeth shall pay to ADLS royalties during the
Royalty Term for the applicable Product in the applicable country as set forth
in Section 5.3.2 below, subject to the adjustments provided in Sections 5.3.4
and 5.4.2 below.

 

5.3.2.      Royalty Rates.  Except as provided in Sections 5.3.4 and 5.4.2
below, Wyeth shall pay to ADLS royalties on a Product-by-Product and
country-by-country basis in the amount of the applicable royalty rate set forth
in the table below (the “Royalty Rate”) of the aggregate Net Sales

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

31

--------------------------------------------------------------------------------


 

REDACTED COPY

 

obtained by Wyeth, its Affiliates or its Sublicensees from the sale of each
Product in the Territory during the Royalty Term for such Product:

 

 

 

Royalty Rate
(% of Net Sales)

 

[***]

 

[***]

 

[***]

 

[***]

 

 

“Transition Date” shall mean [***] or, if later, the last date upon which there
exists a Valid Claim, covering the use or sale of the applicable Product in the
applicable country, under the ADLS Patent Rights licensed to ADLS pursuant to
that certain License Agreement dated December 13, 2004 between ADLS and Abbott
Laboratories, as amended (the “Abbott Agreement”), with respect to which ADLS is
obligated to pay royalties under the Abbott Agreement, provided that ADLS shall
have delivered written evidence of such later date to Wyeth at least thirty (30)
days prior to [***].

 

Further, if, during the Royalty Term for a Product in any country within the
Territory, (i) a Third Party commences commercial sales of a Generic Product in
such country or (ii) there is no Valid Claim of any ADLS Patent Right which
covers the use or sale of such Product in such country, then the Royalty Rate
for such Product in such country shall be [***], effective for all Net Sales of
such Product in such country during the Royalty Term for such Product in such
country occurring on or after (a) the date of the first commercial sale of such
Generic Product in such country (for so long as any Generic Product continues to
be sold in such country) or (b) the first date upon which there is no such Valid
Claim in such country (for so long as there is no such Valid Claim in such
country).

 

5.3.3.      Expiration of Royalty Term.  After expiration of the Royalty Term
for any Product in any country in the Territory, no further royalties shall be
payable in respect of Net Sales of such Product in such country, and the
licenses granted to Wyeth under Section 2.1 with respect to such Product in such
country shall thereafter become fully paid-up, perpetual, irrevocable,
royalty-free licenses.

 

5.3.4.      Royalty Adjustments for Additional Third Party Licenses.  In the
event Wyeth determines, after good faith consultation with ADLS, that it is
necessary to obtain a license under any intellectual property right from any
Third Party in order to research, Develop, Manufacture or Commercialize any
Compound or Products pursuant to rights granted to Wyeth under this Agreement
(an “Additional Third Party License”), Wyeth shall be solely responsible for
negotiating and obtaining any such Additional Third Party License, but shall not
be obligated to do so.  Wyeth shall use Commercially Reasonable Efforts to
consult with ADLS

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

32

--------------------------------------------------------------------------------


 

REDACTED COPY

 

regarding whether Wyeth should obtain such rights as part of an agreement
through which ADLS or its licensee obtains similar rights, provided, however,
that Wyeth shall have no obligation to do so.  Wyeth may deduct from the
royalties payable under Section 5.3.2 on the Net Sales of any Product [***],
provided that such deduction shall not reduce the royalties payable under
Section 5.3.2 to less than [***] of the amount that would otherwise be payable
to ADLS.  [***].  Except for any permitted deduction described in this
Section 5.3.4, Wyeth shall be solely responsible for all costs of any such
Additional Third Party Licenses.

 

5.3.5.      Other Third Party Agreements.  ADLS shall be solely responsible for
all payment obligations related to the ADLS Technology under its licenses and
other agreements with Third Parties that are in effect as of the Effective Date,
including, without limitation, those obligations arising under the ADLS Third
Party Agreements.  If after the Effective Date ADLS enters into any license or
other agreement with a Third Party relating to any Compound or Product, ADLS
shall use Commercially Reasonable Efforts to obtain in such license or other
agreement the right to sublicense the rights granted under such license or other
agreement to Wyeth under this Agreement.  ADLS shall use Commercially Reasonable
efforts to consult with Wyeth prior to entering into any such license or
agreement and to allow Wyeth to obtain such rights either through ADLS or
directly from such Third Party.  Any payment made to such a Third Party or any
additional payment made to ADLS in order to obtain such rights shall be treated
as a payment made for an Additional Third Party License pursuant to
Section 5.3.4.

 

5.3.6.      [***]

 

5.4.        Reports and Payments.

 

5.4.1.      Cumulative Royalties.  The obligation to pay royalties under
Section 5.3 above shall be imposed only once with respect to Net Sales of any
single unit of a Product regardless of how many applicable Valid Claims included
within the ADLS Patent Rights cover the Product in the applicable country.

 

5.4.2.      Royalty Statements and Payments.  Within [***] after the end of each
Calendar Quarter [***], Wyeth shall deliver to ADLS a report setting forth for
such Calendar Quarter the following information, on a country-by-country basis:
(a) the Net Sales of each Product in each country, (b) the basis for any
adjustments to the royalty payable for the sale of each Product, (c) the royalty
due hereunder for the sale of each Product and the resulting total royalty due
for the sale of all Products during such Calendar Quarter, in each case prior to
the application of the provisions of this Section 5.4.2, (d) the transfer price
(determined as provided in

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

33

--------------------------------------------------------------------------------


 

REDACTED COPY

 

Exhibit 4.9.1 attached hereto) paid by Wyeth to ADLS for the supply of Products
under the Supply Agreement during such Calendar Quarter and any Wyeth
Manufacturing Cost incurred during such Calendar Quarter, (e) [***] and (f) the
withholding taxes, if any, required by law to be deducted in respect of the
royalties payable to ADLS after giving effect to the provisions of this
Section 5.4.2.  The total royalty due for the sale of Products during any
Calendar Quarter shall be reduced by [***].  No report shall be required with
respect to any Calendar Quarter in which both (x) there are no Net Sales of
Products in the Territory and (y) there is no transfer price paid or payable by
Wyeth to ADLS for the supply of Products under the Supply Agreement or Wyeth
Manufacturing Cost incurred by Wyeth.  The royalty due for the sale of Products
during any Calendar Quarter, determined in accordance with this Section 5.4.2,
shall be remitted at the time the royalty report for such Calendar Quarter is
delivered.

 

5.4.3.      Taxes and Withholding.  All payments under this Agreement shall be
made in full without any deduction or withholding for or on account of any tax
unless such deduction or withholding is required by applicable laws or
regulations.  If Wyeth is so required to deduct or withhold, Wyeth will
(a) promptly notify ADLS of such requirement, (b) pay to the relevant
authorities the full amount required to be deducted or withheld promptly upon
the earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against ADLS, (c) promptly
forward to ADLS an official receipt (or certified copy) or other documentation
reasonably acceptable to ADLS evidencing such payment to such authorities and
(d) cooperate reasonably, as ADLS may request (at ADLS’ expense), in efforts of
ADLS to obtain a refund or otherwise recover such withheld taxes.

 

5.4.4.      Currency.  All amounts payable and all calculations made hereunder
shall be paid and made in United States dollars.  As applicable, Net Sales and
any royalty deductions shall be converted into United States dollars in
accordance with Wyeth’s customary and usual currency conversion procedures,
consistently applied.

 

5.4.5.      Method of Payment.  All payments by one Party to the other Party
under this Agreement shall be made by wire transfer in immediately available
funds to such account as the receiving Party shall designate before such payment
is due (which account the receiving Party may from time to time change upon
written notice to the paying Party).

 

5.4.6.      Additional Provisions Relating to Royalties.  Each Party
acknowledges and agrees that nothing in this Agreement (including, without
limitation, any exhibits or attachments hereto) shall be construed

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

34

--------------------------------------------------------------------------------


 

REDACTED COPY

 

as representing an estimate or projection of either (a) the number of Products
that will or may be successfully Developed or Commercialized by either Party or
(b) the anticipated sales or the actual value of any Product, and that the
figures set forth in Section 5.2.3 or elsewhere in this Agreement or the
exhibits hereto or that have otherwise been discussed by the Parties are merely
intended to define Wyeth’s payment obligations to ADLS in the event such sales
performance is achieved.  NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY,
EITHER EXPRESS OR IMPLIED, THAT WYETH WILL BE ABLE TO SUCCESSFULLY DEVELOP OR
COMMERCIALIZE ANY PRODUCT OR, IF COMMERCIALIZED, THAT WYETH WILL ACHIEVE ANY
PARTICULAR SALES LEVEL OF SUCH PRODUCT(S).

 

5.5.        Maintenance of Records; Audits.

 

5.5.1.      Record Keeping.  Wyeth shall keep complete and accurate books and
accounts of record in connection with the sale of Products, in sufficient detail
to permit accurate determination of all figures and other information necessary
for verification of royalties and other amounts to be paid hereunder.  Wyeth
shall maintain such books and records for a period of at least three (3) years
after the end of the Calendar Year in which they were generated.

 

5.5.2.      Audits.  Upon thirty (30) days prior written notice from ADLS, Wyeth
shall permit an independent certified public accounting firm of nationally
recognized standing selected by ADLS and reasonably acceptable to Wyeth to
examine, at ADLS’ sole expense, the relevant books and records of Wyeth and
Wyeth’s Affiliates as may be reasonably necessary to verify the accuracy of the
reports submitted by Wyeth in accordance with Section 5.4 and the payment of
royalties and Commercial Payments hereunder based on Net Sales.  An examination
by ADLS under this Section 5.5.2 shall occur not more than once in any Calendar
Year and shall be limited to the pertinent books and records for any Calendar
Year ending not more than three (3) years before the date of the request.  The
accounting firm shall be provided access to such books and records at Wyeth’s
and Wyeth’s Affiliate’s facility(ies) where such books and records are normally
kept and such examination shall be conducted during Wyeth’s and Wyeth’s
Affiliate’s normal business hours.  Wyeth may require the accounting firm to
sign a standard non-disclosure agreement before providing the accounting firm
access to Wyeth’s and Wyeth’s Affiliate’s facilities or books and records.  Upon
completion of the audit, the accounting firm shall provide both Wyeth and ADLS a
written report disclosing whether the reports submitted by Wyeth are correct or
incorrect, whether the royalties and other amounts paid hereunder are correct or
incorrect and, in each case, the amount of any discrepancies and specific
details concerning each such discrepancy (if any).

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

35

--------------------------------------------------------------------------------


 

REDACTED COPY

 

5.5.3.      Underpayments/Overpayments.  If such accounting firm correctly
concludes that additional royalties or Commercial Payment(s) were due to ADLS,
Wyeth shall pay to ADLS such additional royalties or Commercial
Payment(s) (together with applicable interest at [***]) within thirty (30) days
of the date Wyeth receives such accountant’s written report so concluding.  In
the case of such an underpayment, if such audit determines that the amount due
is at least [***] more than the amount actually paid for the applicable period
audited, Wyeth also shall reimburse ADLS for the out-of-pocket expenses incurred
in conducting the audit.  If such accounting firm concludes that Wyeth overpaid
royalties or Commercial Payment(s) to ADLS, ADLS, within thirty (30) days of the
date it receives such accountant’s report so concluding, will refund such
overpayments to Wyeth.

 

5.5.4.      Confidentiality.  All financial information of Wyeth which is
subject to review under this Section 5.5 shall be deemed to be Wyeth’s
Confidential Information subject to the provisions of Section 7 hereof, and ADLS
shall not disclose such Confidential Information to any Third Party or use such
Confidential Information for any purpose other than verifying payments to be
made by Wyeth to ADLS hereunder, provided, however, that such Confidential
Information may be disclosed by ADLS to Third Parties to the extent (but only to
the extent) necessary to enforce ADLS’ rights under this Agreement.

 

6.                                    INTELLECTUAL PROPERTY.

 

6.1.         Inventions.  Subject to the provisions of Section 2.1 hereof, any
invention or Know-How made jointly by employees of both Parties (a “Joint
Invention” or “Joint Know-How”) and any Patent Right claiming any such Joint
Invention or Joint Know-How (a “Joint Patent Right”) shall be jointly owned by
the Parties.  All inventions and Know-How made solely by one or more employees
of a Party shall be solely owned by such Party.  All determinations of
inventorship under this Agreement shall be made in accordance with the patent
law of the United States.  ADLS shall promptly disclose to Wyeth any invention
or any newly acquired or licensed Patent Right or Know-How that is or may become
a Licensed Right.  Any Joint Invention or any Joint Know-How, including any
resulting Joint Patent Right, shall be treated as Joint Technology under this
Agreement.

 

During the Term and after termination of this Agreement, either Party may
exploit and grant licenses under such Party’s interest in any Joint Technology
without accounting to or obtaining consent from the other Party, subject to the
rights and obligations of the Parties with respect to Joint Technology under
this Agreement, including the licenses of ADLS’ interest under the Joint
Technology granted by ADLS to Wyeth under Section 2.1.1.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

36

--------------------------------------------------------------------------------


 

REDACTED COPY

 

6.2.        Patent Rights.

 

6.2.1.     Filing, Prosecution and Maintenance of Patent Rights.

 

(a)           ADLS Patent Rights.  ADLS, at its expense, shall have the sole
right but not the obligation to prepare, file, prosecute and maintain,
throughout the world, all ADLS Patent Rights other than Territory Patent Rights
using counsel of its choice.  ADLS shall have the first right but not the
obligation to file or continue prosecution or maintenance of any application for
an ADLS Patent Right in the Territory (a “Territory Patent Right”) using patent
counsel selected by ADLS and reasonably acceptable to Wyeth.  Before filing any
Territory Patent Right, ADLS shall give Wyeth a reasonable opportunity to review
and comment upon the text of the application.  ADLS shall consult with Wyeth
with respect to any such application, shall not unreasonably refuse to address
any of Wyeth’s comments with respect to such application and shall supply Wyeth
with a copy of each such application as filed, together with notice of its
filing date and serial number.  ADLS shall also keep Wyeth advised of the status
of prosecution of all such patent applications included within the ADLS Patent
Rights and shall reasonably consider timely comments of Wyeth with respect
thereto, and provide Wyeth with a reasonable opportunity to comment on all
material correspondence received from and all material submissions to be made to
any government patent office or authority with respect to any such patent
application or patent.  In addition, if ADLS elects not to file in any country
in the Territory a patent application on ADLS Know-How that, if filed, would be
a Territory Patent Right, or to cease the prosecution or maintenance of any
Territory Patent Right in the Territory, ADLS shall provide Wyeth with prompt
written notice upon the decision to not file or continue the prosecution of such
patent application or maintenance of such patent in sufficient time to allow
Wyeth to file, continue prosecution of such application or maintain such patent
in a timely manner.  In such event, ADLS shall permit Wyeth, at Wyeth’s sole
discretion, to file or continue prosecution or maintenance of such Territory
Patent Right in the applicable country on ADLS’ behalf and at Wyeth’s own
expense.  If Wyeth elects to make such filing and/or continue such prosecution
or maintenance, Wyeth may deduct from any payment to be made to ADLS hereunder
any expenses incurred by Wyeth in connection therewith.

 

(b)           Joint Patent Rights.  In the event the Parties make any Joint
Invention, the Parties shall promptly meet to discuss and

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

37

--------------------------------------------------------------------------------


 

REDACTED COPY

 

determine, based on the advice of patent counsel selected jointly by the
Parties, whether to seek patent protection thereon.  If the Parties jointly
decide to seek patent protection on a Joint Invention, the Parties shall jointly
appoint one of the Parties (the “Prosecuting Party”) to have the obligation
(subject to the opt out provisions of this Section 6.2.1(b)), to prepare, file,
prosecute and maintain any Joint Patent Right throughout the world to the extent
determined jointly by the Parties, using patent counsel selected by jointly the
Parties.  The Prosecuting Party shall give the other Party a reasonable
opportunity to review the text of any application with respect to such Joint
Patent Right before filing, shall consult with such other Party with respect
thereto, shall not unreasonably refuse to address any timely comments of such
other Party with respect to such application and shall supply such other Party
with a copy of the application as filed, together with notice of its filing date
and serial number.  The Prosecuting Party shall keep the other Party advised of
the status of the actual and prospective patent filings (including, without
limitation, the grant of any Joint Patent Rights), and shall provide such other
Party with advance copies of any material official correspondence related to the
filing, prosecution and maintenance of such patent filings.  Subject to the
opt-out provisions below, the Party other than the Prosecuting Party shall
reimburse the Prosecuting Party for [***] of the out-of-pocket costs incurred by
the Prosecuting Party in preparing, filing, prosecuting and maintaining such
Joint Patent Rights, which reimbursement will be made pursuant to invoices
submitted by the Prosecuting Party to the other Party no more often than once
per Calendar Quarter.  If either Party (the “Declining Party”) at any time
declines to share in the costs of filing, prosecuting and maintaining any such
Joint Patent Right, on a country-by-country basis, the Declining Party shall
provide the other Party (the “Continuing Party”) with thirty (30) days prior
written notice to such effect, in which event the Declining Party shall (i) have
no responsibility for any expenses incurred in connection with such Joint Patent
Right in the applicable country after the end of such thirty (30) day period and
(ii) if the Continuing Party elects to continue prosecution or maintenance, the
Declining Party, upon the Continuing Party’s request, shall execute such
documents and perform such acts, at the Continuing Party’s expense, as may be
reasonably necessary (x) to assign to the Continuing Party all of the Declining
Party’s right, title and interest in and to such Joint Patent Right and (y) to
permit the Continuing Party to file, prosecute and/or maintain such Joint Patent
Right.  Any such Joint Patent Right shall cease to be a

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

38

--------------------------------------------------------------------------------


 

REDACTED COPY

 

Joint Patent Right and shall become a Patent Right of the Continuing Party.

 

(c)           No liability.  Neither Party (the “First Party”) shall have any
liability to the other Party (the “Second Party”) for any actions taken or not
taken after exercising any right granted to the First Party under the provisions
of this Section 6.2.1 to file a patent application or to assume or continue the
prosecution or maintenance of a Patent Right which (in the case of any such
patent application or Patent Right) the Second Party has elected not to file or
not to prosecute or maintain or, in the case of any Joint Patent Right, not to
pay for.

 

6.2.2.     Enforcement of Patent Rights.

 

(a)           Notice.  If either Wyeth or ADLS becomes aware of any
infringement, anywhere in the world, of any issued patent within the ADLS Patent
Rights or Joint Patent Rights, it will promptly notify the other Party in
writing to that effect.

 

(b)           Patent Rights in the Territory.  In all cases where such
infringement occurs in the Territory or represents infringement of any Territory
Patent Right or Joint Patent Right in the Territory, except in cases where any
existing ADLS Third Party Agreement grants the first or sole right to prosecute
such infringement to a Third Party, Wyeth shall have the first right, but not
the obligation, to take action to obtain a discontinuance of infringement or
bring suit against a Third Party infringer of such Patent Rights within [***]
from the date of notice given pursuant to Section 6.2.2(a) and, with ADLS’
consent or if ADLS is a necessary and indispensable party, to join ADLS as a
party plaintiff.  Wyeth shall bear all the expenses of any suit brought by it
claiming infringement of any such Patent Rights.  ADLS will cooperate with Wyeth
in any such suit and shall have the right to consult with Wyeth and to
participate in and be represented by independent counsel in such litigation at
its own expense.  Wyeth shall incur no liability to ADLS as a consequence of
such litigation or any unfavorable decision resulting therefrom, including any
decision holding any of such Patent Rights invalid or unenforceable.  If, after
the expiration of the foregoing [***] period (or, if earlier, the date upon
which Wyeth provides written notice that it does not plan to seek a
discontinuance or bring suit), Wyeth has not obtained a discontinuance of
infringement of such Patent Rights or filed suit against any such Third Party
infringer of such Patent Rights, then ADLS shall have the right, but not the
obligation, to bring suit against such Third Party infringer of such

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

39

--------------------------------------------------------------------------------


 

REDACTED COPY

 

Patent Rights and to join Wyeth as a party plaintiff, provided that ADLS shall
bear all the expenses of such suit.  Wyeth will cooperate with ADLS in any such
suit for infringement of such Patent Rights brought by ADLS against a Third
Party, and shall have the right to consult with ADLS and to participate in and
be represented by independent counsel in such litigation at its own expense. 
ADLS shall incur no liability to Wyeth as a consequence of such litigation or
any unfavorable decision resulting therefrom, including any decision holding any
of such Patent Rights invalid or unenforceable.  Neither Party shall have the
right to settle any patent infringement litigation under this Section 6.2.2(b) 
in a manner that diminishes the rights or interests of the other Party without
the prior written consent of such other Party, such consent not to be
unreasonably withheld, conditioned or delayed.  Any recoveries obtained by
either Party as a result of any proceeding against a Third Party infringer
(where the infringement relates to the Manufacture, importation, use, offer for
sale or sale of any Product) shall be allocated as follows:

 

(i)                                    Such recovery shall first be used to
reimburse each Party for all out-of-pocket costs in connection with such
litigation paid by that Party;

 

(ii)                                [***];

 

(iii)         [***].

 

(c)           Joint Patent Rights Outside the Territory.  With respect to any
notice of a Third Party infringer of the Joint Patent Rights outside the
Territory, the Parties shall meet as soon as reasonably practicable to discuss
such infringement and determine an appropriate course of action, including an
initial allocation of the fees and expenses of such course of action.  The
Parties jointly shall appoint one of the Parties (the “Leading Party”) to bring
an action against such Third Party infringer or otherwise address such alleged
infringement within [***] from the date of notice and to control such litigation
or other means of addressing such infringement.  The other Party shall cooperate
with the Leading Party in any such suit brought by the Leading Party and shall
have the right to consult with the Leading Party and participate in and be
represented by independent counsel in such litigation at its own expense. The
Leading Party shall not have the right to settle any patent infringement
litigation under this Section 6.2.2(c) in a manner that diminishes the rights or
interests of the other Party without the prior written consent of such other
Party, such

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

40

--------------------------------------------------------------------------------


 

REDACTED COPY

 

consent not to be unreasonably withheld or delayed.  Any recoveries obtained by
either Party shall be allocated as in Section 6.2.2(b).

 

6.2.3.     Infringement and Third Party Licenses.

 

(a)           Notice of Potential Infringement of Third Party Rights.  If the
making, having made, importing, exporting, using, distributing, marketing,
promoting, offering for sale or selling of any Product is alleged by a Third
Party to infringe a Third Party’s patent or other intellectual property rights,
the Party becoming aware of such allegation shall promptly notify the other
Party.  Additionally, if either Party determines that, based upon the review of
a Third Party’s patent or patent application or other intellectual property
rights, it may be desirable to obtain a license from such Third Party with
respect thereto, such Party shall promptly notify the other Party of such
determination.

 

(b)           Option to Negotiate.  In the event that a Party determines that it
may be desirable to obtain a license under one or more patents or patent
applications or other intellectual property rights Controlled by a Third Party
(collectively, “Third Party IP Rights”), which Third Party IP Rights (i) relate
to any Compound or any Product and (ii) if valid and issued, may, in the absence
of a license from such Third Party, be infringed by the Development,
Manufacture, use or Commercialization of any Compound or Product by or on behalf
of Wyeth or any of its Affiliates or Sublicensees in the Territory or outside of
the Territory pursuant to the exercise of rights granted by ADLS to Wyeth
hereunder, such Party shall have the right, but not the obligation, to negotiate
and enter into an agreement with such Third Party, whereby such Party is granted
a license under such Third Party IP Rights permitting such Party to practice
such Third Party IP Rights in connection with the Development, Manufacture, use
or Commercialization of any Compounds or Products and the performance of any of
its obligations or the exercise of any of its rights under this Agreement;
provided, however, that if such Party proceeds in negotiating and entering into
such license agreement with such Third Party, then (a) if such Party is Wyeth,
and the license agreement with such Third Party includes the grant of rights
outside of the Territory, Wyeth shall use Commercially Reasonable Efforts to
obtain the right under such license agreement to sublicense such Third Party IP
Rights outside of the Territory to ADLS, and (b) if such Party is ADLS, and the
license agreement with such Third Party includes the grant of rights in the
Territory, ADLS shall use Commercially

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

41

--------------------------------------------------------------------------------


 

REDACTED COPY

 

Reasonable Efforts to obtain the right under such license agreement to
sublicense such Third Party IP Rights in the Territory to Wyeth.  The provisions
of this Section 6.2.3(b) are subject to the provisions of Sections 5.3.4 and
5.3.5.

 

(c)           Third Party Infringement Suit.  If a Third Party sues Wyeth or any
of Wyeth’s Affiliates or Sublicensees (the “Sued Party”) alleging that the Sued
Party’s practice of any right granted by ADLS to Wyeth hereunder through the
Development, Manufacture, use or Commercialization of any Compound or Product
pursuant to this Agreement infringes or will infringe such Third Party’s
intellectual property, then, upon the Sued Party’s request and in connection
with the Sued Party’s defense of any such Third Party infringement suit, ADLS
shall provide reasonable assistance to the Sued Party for such defense at the
Sued Party’s expense.  The Sued Party shall be solely responsible for expenses
incurred in defending against any such suit and for payment of any damages or
other rewards that may result therefrom, subject to Section 10.

 

6.2.4.      Patent Certifications.  Each Party shall immediately give written
notice to the other of any certification of which it becomes aware filed
pursuant to any statutory or regulatory requirement in any country in the
Territory similar to 21 U.S.C. § 355(b)(2)(A) or § 355(j)(2)(A)(vii) (or any
amendment or successor statute thereto) claiming that any ADLS Patent Right or
Joint Patent Right covering any Compound or Product is invalid or that
infringement will not arise from the Development, Manufacture, use or
Commercialization in the Territory of such Compound or Product by a Third
Party.  Upon the giving or receipt of such notice, Wyeth shall have the first
right, but not the obligation, to bring an infringement action against such
Third Party.  In such a case, Wyeth shall notify ADLS at least ten (10) days
prior to the date set forth by statute or regulation of its intent to exercise,
or not exercise, this right.  Any infringement action against a Third Party
arising under this Section 6.2.4 shall be governed by the provisions of
Section 6.2.2(b) hereof.

 

6.2.5.      Patent Term Restoration.  During the Term, the Parties shall
reasonably cooperate with each other in obtaining patent term restoration in any
country in the Territory under any statute or regulation equivalent or similar
to 35 U.S.C. § 156, where applicable to the ADLS Patent Rights and Joint Patent
Rights.  If any election with respect to seeking such patent term restoration is
to be made in any country in the Territory during the Term with respect to such
country, Wyeth shall make such election (including, without limitation, by
filing supplementary protection certificates and any other extensions that are
now or in the future become available) and ADLS shall abide by such election and
cooperate, as

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

42

--------------------------------------------------------------------------------


 

REDACTED COPY

 

reasonably requested by the Wyeth, in connection with the foregoing (including,
without limitation, by providing appropriate information and executing
appropriate documents).

 

6.3.         Recording.  If Wyeth deems it necessary or desirable to register or
record this Agreement or evidence of this Agreement with any patent office or
other appropriate government authorities in one or more jurisdictions in the
Territory, ADLS shall reasonably cooperate to execute and deliver to Wyeth any
documents accurately reflecting or evidencing this Agreement that are necessary
or desirable, in Wyeth’s reasonable judgment, to complete such registration or
recordation.  Wyeth shall reimburse ADLS for all reasonable out-of-pocket
expenses, including attorneys’ fees, incurred by ADLS in complying with the
provisions of this Section 6.3.

 

6.4.         Trademarks.  Wyeth shall, in its sole discretion, select and own
all product-related Trademarks and related copyrights to be used in connection
with the Commercialization of any Product hereunder in the Territory, except to
the extent that Wyeth in its discretion may determine to exercise the right
granted to Wyeth by ADLS under the Trademark license provided for in
Section 2.1.3.  ADLS shall neither use nor seek to register, anywhere in the
world, any Trademark which is confusingly similar to any Trademark used by or on
behalf of Wyeth or its Affiliates or Sublicensees in connection with any Product
commercialized hereunder (other than any Trademark rights to which were obtained
by Wyeth from ADLS under Section 2.1.3; provided, however, that nothing in this
Section 6.4 shall be construed to prevent ADLS from enforcing its own Trademark
rights.

 

7.                                    CONFIDENTIALITY.

 

7.1.         Confidentiality.  Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, for the Term and for
[***] thereafter, each Party (the “Receiving Party”) receiving any Confidential
Information of the other Party (the “Disclosing Party”) hereunder shall keep
such Confidential Information confidential and shall not publish or otherwise
disclose or use such Confidential Information for any purpose other than as
provided for in this Agreement except for Confidential Information that the
Receiving Party can establish:

 

(a)           was already known by the Receiving Party (other than under an
obligation of confidentiality) at the time of disclosure by the Disclosing Party
and such Receiving Party has documentary evidence to that effect;

 

(b)           was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party;

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

43

--------------------------------------------------------------------------------


 

REDACTED COPY

 

(c)           became generally available to the public or otherwise part of the
public domain after its disclosure to the Receiving Party, and other than
through any act or omission of the Receiving Party in breach of this
confidentiality obligation;

 

(d)           was disclosed to the Receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others; or

 

(e)           was independently discovered or developed by or on behalf of the
Receiving Party without the use of or reference to the Confidential Information
belonging to the Disclosing Party and the Receiving Party has documentary
evidence to that effect.

 

7.2.         Authorized Disclosure and Use.

 

7.2.1.      Disclosure.  Notwithstanding the foregoing Section 7.1, the
Receiving Party may disclose Confidential Information belonging to the
Disclosing Party to the extent such disclosure is reasonably necessary to:

 

(a)           file or prosecute patent applications which the Receiving Party is
authorized to file or prosecute hereunder, if the Disclosing Party consents to
such disclosure (such consent not to be unreasonably withheld or delayed);
provided that a disclosure of the Disclosing Party’s Confidential Information
under this Section 7.2.1(a) shall be treated as a publication under
Section 7.4.4, and shall be subject to the requirements of advance notice, a
review period and an opportunity to file patent application(s), as set forth in
Section 7.4.4;

 

(b)           prosecute or defend litigation;

 

(c)           exercise rights hereunder provided such disclosure is covered by
terms of confidentiality similar to those set forth herein;

 

(d)           facilitate discussions with prospective licensees and sublicensees
of the Receiving Party, subject to appropriate confidentiality agreements;

 

(e)           facilitate discussions with potential financial investors in
connection with an investment in or acquisition of the Receiving Party, subject
to appropriate confidentiality agreements; or

 

(f)            comply with applicable governmental laws, regulations and orders.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

44

--------------------------------------------------------------------------------


 

REDACTED COPY

 

In the event that the Receiving Party shall reasonably deem it necessary to
disclose, pursuant to Section 7.2.1(b) or 7.2.1(f), Confidential Information
belonging to the Disclosing Party, the Receiving Party shall to the extent
possible give reasonable advance notice of such disclosure to the Disclosing
Party and take reasonable measures to ensure confidential treatment of such
information.

 

7.2.2.      Use.  Notwithstanding the foregoing Section 7.1, each Party shall
have the right to use Confidential Information of the other Party in Developing,
Manufacturing and Commercializing Compounds and Products as provided in this
Agreement.

 

7.3.         SEC or Similar Filings.  Either Party may disclose the terms of
this Agreement and events related to the Development or Commercialization of
Products (including the achievement of Launch Events and Commercial Events and
the payment and amount of corresponding payments, as well as the equity purchase
described in Section 5.1) to the extent reasonably required to comply with
applicable laws, rules and regulations, including, without limitation, the
rules and regulations promulgated by the United States Securities and Exchange
Commission, comparable foreign regulatory organizations and self-regulatory
organizations (such as securities exchanges).  Subject to the foregoing, before
disclosing this Agreement or any of the terms hereof pursuant to this
Section 7.3, the Parties will reasonably consult with one another on the terms
of this Agreement to be redacted in making any such disclosure.  If a Party
discloses this Agreement or any of the terms hereof in accordance with this
Section 7.3, such disclosing Party agrees, at its own expense, to seek
confidential treatment of portions of this Agreement, or such terms, as may be
reasonably and timely requested by the other Party.

 

7.4.         Public Announcements; Publications.

 

7.4.1.      Coordination.  The Parties agree on the importance of coordinating
their public announcements respecting this Agreement and the subject matter
thereof (other than academic, scientific or medical publications that are
subject to the publication provision set forth below).  Subject to Section 7.3,
ADLS and Wyeth shall, from time to time, and at the request of the other Party,
discuss and agree on the general information content relating to this Agreement
which may be publicly disclosed (including, without limitation, by means of any
printed publication or oral presentation).

 

7.4.2.      Announcements.  Except as may be expressly permitted under Sections
7.3, 7.4.3 and 7.4.4, or as may be appropriate for either Party to make in
connection with its Development or Commercialization activities as contemplated
hereunder, subject to Sections 7.1 and 7.2 hereof, neither

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

45

--------------------------------------------------------------------------------


 

REDACTED COPY

 

Party will make any public announcement regarding this Agreement or the
Development, Manufacturing or Commercialization of any Product without the prior
written approval of the other Party.

 

7.4.3.      Press Releases.  Each Party may issue, if it determines to do so, a
press release reasonably approved by the other Party, announcing the execution
of this Agreement.  Such press release to be issued by ADLS shall be in the form
of Exhibit 7.4.3 attached hereto.

 

7.4.4.      Publications.  During the Term, each Party will submit to the other
Party for reasonable prior review and approval all proposed academic, scientific
and medical publications and public presentations relating to the Development,
Manufacture or Commercialization of any Product, or any proposed disclosure
under Section 7.2.1(a) (but excluding marketing, sales and promotional materials
and presentations used for Commercialization), for review in connection with
preservation of Patent Rights or to determine whether any of such other Party’s
Confidential Information should be modified or deleted.  Without limiting the
foregoing, if such proposed publication or presentation contains information or
data that should reasonably be reviewed for the preservation of Patent Rights,
written copies of such proposed publication or presentation shall be submitted
to the non-publishing Party no later than sixty (60) days before submission for
publication or presentation and the non-publishing Party shall provide its
comments with respect to such publication or presentation within thirty (30)
business days of its receipt of such written copy.  The review period may be
extended for an additional ninety (90) days in the event the non-publishing
Party can demonstrate reasonable need for such extension, including, but not
limited to, the preparation and filing of patent applications.  By mutual
agreement, this period may be further extended.  Wyeth and ADLS will each comply
with standard academic practice regarding authorship of scientific publications
and recognition of the contribution of other parties in any publications
relating to the Development, Manufacture or Commercialization of any Product.

 

7.5.         Termination of Prior Non-Disclosure Agreement.  This Agreement
supersedes the Non-Disclosure Agreement between the Parties dated July 18, 2007
(the “Non-Disclosure Agreement”), including any amendments thereto, provided,
however, that the foregoing shall not limit any remedies available to either
Party with respect to any breach of the Non-Disclosure Agreement which occurred
prior to the Effective Date.  All Information (as defined in the Non-Disclosure
Agreement) exchanged between the Parties under the Non-Disclosure Agreement
shall be deemed to be Confidential Information under this Agreement and shall be
subject to the terms of this Section 7.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

46

--------------------------------------------------------------------------------


 

REDACTED COPY

 

8.                                    REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

8.1.         Representations, Warranties and Covenants of Each Party.  Each of
ADLS and Wyeth hereby represents, warrants and covenants to the other Party as
follows:

 

(a)           it is a corporation duly organized and validly existing under the
laws of the state of its incorporation;

 

(b)           the execution, delivery and performance of this Agreement by such
Party has been duly authorized by all requisite corporate action and does not
require any stockholder action or approval;

 

(c)           it has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder;

 

(d)           the execution, delivery and performance by such Party of this
Agreement and its compliance with the terms and provisions hereof does not and
will not conflict with or result in a breach of any of the terms and provisions
of or constitute a default under (i) a loan agreement, guaranty, financing
agreement, agreement affecting a product or other agreement or instrument
binding or affecting it or its property; (ii) the provisions of its certificate
of incorporation or bylaws; or (iii) any order, writ, injunction or decree of
any court or governmental authority entered against it or by which any of its
property is bound;

 

(e)           it shall use Commercially Reasonable Efforts to conduct all human
clinical trials of Products in accordance with current Good Clinical Practices,
as defined by regulations promulgated by the FDA and corresponding ICH
Guidelines, and shall use Commercially Reasonable Efforts to cause its
Affiliates and Licensees (in the case of ADLS) and Sublicensees (in the case of
Wyeth) to conduct such clinical trials in such manner; and

 

(f)            it shall at all times comply in all material respects with all
laws and regulations applicable to its activities under this Agreement.

 

8.2.         Additional Representations, Warranties and Covenants of ADLS.  In
addition to the representations, warranties and covenants made by ADLS elsewhere
in this Agreement, ADLS hereby represents, warrants and covenants to Wyeth that:

 

(a)           except as disclosed in Exhibit 8.2(a), as of the Effective Date,
the ADLS Patent Rights and the ADLS Know-How are

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

47

--------------------------------------------------------------------------------


 

REDACTED COPY

 

existing and, to its knowledge, are not invalid or unenforceable, in whole or in
part;

 

(b)           it has the full right, power and authority to grant the licenses
granted or to be granted to Wyeth under this Agreement;

 

(c)           except as disclosed in Exhibit 8.2(c) attached hereto, as of the
Effective Date, no Third Party has any right, title or interest in or to any of
the ADLS Patent Rights or ADLS Know-How or any of ADLS’ interest in the Joint
Know-How or Joint Patent Rights that would preclude the grant to Wyeth of the
licenses set forth herein;

 

(d)           except as disclosed in Exhibit 8.2(c) attached hereto, ADLS is the
sole and exclusive owner of the ADLS Patent Rights listed on Exhibit 1.6
attached hereto and the ADLS Know-How existing as of the Effective Date, all of
which are free and clear of any liens, charges or encumbrances;

 

(e)           except as set forth in Exhibit 8.2(e) attached hereto, no ADLS
Patent Right and no portion of the ADLS Know-How existing as of the Effective
Date and relating to any Compound or Product is subject to any funding agreement
with the United States government or any of its agencies;

 

(f)            to its knowledge, as of the Effective Date, neither the
Development, Manufacture, use or Commercialization of any Compound or Product
infringes or would infringe any existing issued patent owned or possessed by any
Third Party;

 

(g)           to its knowledge, as of the Effective Date, there are no Third
Party pending patent applications which are not included in the ADLS Patent
Rights and, if issued, would cover the Development, Manufacture, use or
Commercialization of any Compound or Product;

 

(h)           to its knowledge, as of the Effective Date, there are no claims,
judgments or settlements against or owed by ADLS or any of its Affiliates, or
pending or threatened claims or litigation, in each case relating to the ADLS
Patent Rights listed in Exhibit 1.6 attached hereto or the ADLS Know-How;

 

(i)            during the Term, ADLS will use diligent efforts not to diminish
the rights under the ADLS Patent Rights or the ADLS Know-How granted to Wyeth
hereunder, including, without limitation, by not committing or permitting any
actions or

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

48

--------------------------------------------------------------------------------


 

REDACTED COPY

 

omissions which would cause ADLS to breach any ADLS Third Party Agreement; ADLS
will provide Wyeth promptly with written notice of any such breach or any
allegation of any such breach; and as of the Effective Date, ADLS is in
compliance in all respects with each ADLS Third Party Agreement;

 

(j)            the ADLS Third Party Agreements are in full force and effect; to
ADLS’ knowledge, as of the Effective Date, no other party to such agreements is
in breach or default thereunder; and ADLS has not waived or allowed to lapse or
terminate any of its rights relating to any Compound or Product under the ADLS
Third Party Agreements;

 

(k)           ADLS has provided a true and complete copy of each ADLS Third
Party Agreement to Wyeth, including any amendment(s) thereto;

 

(l)            ADLS will not during the Term amend such ADLS Third Party
Agreements in a manner that would adversely affect the rights, obligations or
economic interests of Wyeth under this Agreement without Wyeth’s prior written
consent;

 

(m)          ADLS shall furnish Wyeth with copies of all notices received by
ADLS relating to any alleged breach or default by ADLS under ADLS Third Party
Agreements within five (5) business days after ADLS’ receipt thereof.  In the
event ADLS does not resolve any such alleged breach, it shall notify Wyeth
within a sufficient period of time before the expiration of the cure period for
such breach under such ADLS Third Party Agreement such that Wyeth, in its sole
discretion, is able to cure or otherwise resolve such alleged breach.  If Wyeth
makes any payments to a Third Party in connection with the cure or other
resolution of such alleged breach of ADLS, then Wyeth may credit the amount of
such payments against any royalties or other payments payable to ADLS pursuant
to this Agreement;

 

(n)           ADLS shall promptly furnish Wyeth with copies of all
(i) amendments of the ADLS Third Party Agreements and (ii) correspondence (or in
the case of oral discussions, a summary of such discussions) with or from and
reports received from or provided to licensors under the ADLS Third Party
Agreements to the extent material to Wyeth or its rights granted under this
Agreement;

 

(o)           except as disclosed in Exhibit 8.2(o) attached hereto, as of the
Effective Date, ADLS is not a party to or otherwise subject to

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

49

--------------------------------------------------------------------------------


 

REDACTED COPY

 

any Control Limitation Agreement limiting Wyeth’s access to or rights with
respect to any Licensed Right or any other intellectual property right that
would, but for such Control Limitation Agreement, be included in the Licensed
Rights;

 

(p)           except as may otherwise be expressly permitted by the terms of
this Agreement, during the Term, ADLS will not enter into or otherwise allow
itself to be subject to any Control Limitation Agreement limiting Wyeth’s access
to or rights with respect to any Licensed Right or any other intellectual
property right that would, but for such Control Limitation Agreement, be
included in the Licensed Rights;

 

(q)           as of the Effective Date, there are no ADLS Licensees, and ADLS
will provide Wyeth promptly with written notice in the event that any Person
becomes an ADLS Licensee and a copy of any document pursuant to which such
Person is granted a license or sublicense of any right to Develop, Manufacture
or Commercialize any Compound or Product, which copy may be redacted with
respect to financial terms;

 

(r)           it has complied with the “Right of First Negotiation” as defined
in Section 5.6 of the Abbott Agreement, including the notice and negotiation
provisions thereof, with respect to the transactions contemplated by this
Agreement;

 

(s)           [***]; and

 

(t)            [***].

 

8.3.         Representation by Legal Counsel.  Each Party hereto represents that
it has been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof.  In interpreting
and applying the terms and provisions of this Agreement, the Parties agree that
no presumption shall exist or be implied against the Party which drafted such
terms and provisions.

 

8.4.         No Inconsistent Agreements.  Neither Party has in effect and after
the Effective Date neither Party shall enter into any oral or written agreement
or arrangement that would be inconsistent with its obligations under this
Agreement.

 

8.5.         Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, THE
PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, AND PARTICULARLY THAT PRODUCTS WILL BE SUCCESSFULLY

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

50

--------------------------------------------------------------------------------


 

REDACTED COPY

 

DEVELOPED HEREUNDER, AND IF PRODUCTS ARE DEVELOPED, WITH RESPECT TO SUCH
PRODUCTS, THE PARTIES DISCLAIM ALL IMPLIED WARRANTIES OF TITLE,
NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

9.                                    TERM AND TERMINATION.

 

9.1.         Term.  The term of this Agreement (the “Term”) will commence on the
Effective Date and shall extend, unless this Agreement is terminated earlier in
accordance with this Section 9, on a Product-by-Product and country-by-country
basis until such time as the Royalty Term with respect to the sale of such
Product in such country expires.

 

9.2.         Termination by Either Party for Cause.  Either Party may terminate
this Agreement, in its entirety or, at the terminating Party’s option, on a
Product-by-Product and country-by-country basis, at any time during the Term by
giving written notice to the other Party in the event that the other Party
commits a material breach of its obligations under this Agreement and such
breach remains uncured for [***] (or [***] in the case of the breach of a
payment obligation, other than any payment obligation that the payor is
disputing in good faith), measured from the date written notice of such breach
is given to the breaching Party; provided, however, that if such breach is not
susceptible of cure within the stated period and the breaching Party uses active
and continuous, diligent, good faith efforts to cure such breach, the stated
period will be extended by an additional [***].  Notwithstanding the foregoing,
a Party shall not have the right to terminate this Agreement in part pursuant to
this Section 9.2 with respect to an individual Product or country unless the
other Party’s material breach giving rise to such termination right specifically
relates to such Product or country, as applicable.

 

9.3.         Termination by Wyeth At Will or For Safety.

 

9.3.1.      Termination At Will.  Wyeth shall have the right, exercisable upon
[***] prior written notice to ADLS, to terminate this Agreement either (a) in
its entirety or (b) on a Product-by-Product basis.  Notwithstanding the
foregoing, in no event shall such termination at will by Wyeth relieve it of its
obligation to fully satisfy its payment obligations under this Agreement, to the
extent accrued prior to such termination, and stock purchase obligations under
Section 5.1.

 

9.3.2.      Termination for a Material Safety Issue.  Wyeth shall have the right
to terminate this Agreement, at any time, either in its entirety or on a
Product-by-Product and country-by-country basis, by giving [***] prior written
notice to ADLS in the event of any safety issue that would reasonably be
expected to have a material adverse effect on Wyeth’s ability to Develop,
Manufacture or Commercialize any Compound or

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

51

--------------------------------------------------------------------------------


 

REDACTED COPY

 

Product, as determined in Wyeth’s reasonable judgment and according to Wyeth’s
standard internal procedures for evaluating such safety issues.

 

9.4.         Termination on Insolvency of ADLS.  ADLS shall be deemed a “Debtor”
under this Agreement if, at any time during the Term (i) a case is commenced by
or against ADLS under the Bankruptcy Code, (ii) ADLS files for or is subject to
the institution of bankruptcy, reorganization, liquidation or receivership
proceedings (other than a case under the Bankruptcy Code), (iii) ADLS assigns
all or a substantial portion of its assets for the benefit of creditors, (iv) a
receiver or custodian is appointed for ADLS’ business or (v) a substantial
portion of ADLS’ business is subject to attachment or similar process; provided,
however, that in the case of any involuntary case under the Bankruptcy Code,
ADLS shall not be deemed a Debtor if the case is dismissed within [***] after
the commencement thereof.  In the event that ADLS is deemed a Debtor, Wyeth may
terminate this Agreement by providing written notice to ADLS.  In accordance
with Section 2.6 above, all licenses granted under this Agreement are deemed to
be, for purposes of Section 365(n) of the Bankruptcy Code, licenses of rights to
“intellectual property” as defined in Section 101 of the Bankruptcy Code, and
Wyeth shall have such rights as are provided under the Bankruptcy Code in the
event of the bankruptcy of ADLS.

 

9.4.1.      Licenses.  If a case is commenced under the Bankruptcy Code by or
against ADLS, ADLS (in any capacity, including debtor-in-possession) and its
successors and assigns (including a trustee) shall:

 

(a)                                  as Wyeth may elect in a written request,
immediately upon such request:

 

(i)            perform all of the obligations provided in this Agreement to be
performed by ADLS, including, where applicable, providing to Wyeth portions of
intellectual property licensed hereunder (including embodiments thereof) held by
ADLS and/or such successors and assigns or otherwise available to them; or

 

(ii)           provide to Wyeth all such intellectual property (including all
embodiments thereof) held by ADLS and/or such successors and assigns or
otherwise available to them; and

 

(b)                                  not interfere with Wyeth’s rights under
this Agreement, or any agreement supplemental hereto, to such intellectual
property (including such embodiments), including any right to obtain such
intellectual property (or such embodiments) from another entity, to the extent
provided in Section 365(n) of the Bankruptcy Code.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

52

--------------------------------------------------------------------------------


 

REDACTED COPY

 

9.4.2.      Rights to Intellectual Property.  If (i) a case under the Bankruptcy
Code is commenced by or against ADLS, (ii) this Agreement is rejected as
provided in the Bankruptcy Code and (iii) Wyeth elects to retain its rights
hereunder as provided in Section 365(n) of the Bankruptcy Code, then ADLS (in
any capacity, including debtor-in-possession) and its successors and assigns
(including any trustee) shall provide to Wyeth all intellectual property
licensed hereunder (including all embodiments thereof) held by ADLS and/or such
successors and assigns, or otherwise available to them, immediately upon Wyeth’s
written request.  Whenever ADLS or any of its successors or assigns provides to
Wyeth any of the intellectual property licensed hereunder (or any embodiment
thereof) pursuant to this Section 9.4.2, Wyeth shall have the right to perform
the obligations of ADLS hereunder with respect to such intellectual property,
but neither such provision nor such performance by Wyeth shall release ADLS from
liability resulting from rejection of the license or the failure to perform such
obligations.

 

9.4.3.      Additional Rights.  All rights, powers and remedies of Wyeth
provided herein are in addition to and not in substitution for any and all other
rights, powers and remedies now or hereafter existing at law or in equity
(including the Bankruptcy Code) in the event of the commencement of a case under
the Bankruptcy Code.  The Parties agree that they intend the following rights to
extend to the maximum extent permitted by law, and to be enforceable under
Bankruptcy Code Section 365(n):

 

(a)           the right of access to any intellectual property (including all
embodiments thereof) of ADLS, or any Third Party with whom ADLS contracts to
perform an obligation of ADLS under this Agreement, and, in the case of the
Third Party, which is necessary for the Development, Manufacture,
Commercialization or use of Products; and

 

(b)           the right to contract directly with any Third Party to complete
the contracted work.

 

9.5.         Effects of Termination.

 

9.5.1.      Effect of Termination by Wyeth for Cause.  If Wyeth terminates this
Agreement with respect to any one or more Products in any one or more countries
pursuant to Section 9.2 (Termination by either Party for Cause):

 

(a)           All licenses conveyed by ADLS to Wyeth with respect to the
applicable terminated Product in the applicable terminated country shall become
irrevocable and perpetual, Wyeth’s rights under Sections 4.4, 4.6.2, 6.2.1(a),
6.2.2(a) and (b), 6.2.4, 6.2.5

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

53

--------------------------------------------------------------------------------


 

REDACTED COPY

 

and 8.2(i), (l), (m), (n), (p) and (q) with respect to such Product shall remain
in effect and Wyeth shall have no further obligations to ADLS under this
Agreement with respect to such Product in such country other than (i) an
obligation to pay royalties with respect to Net Sales of such Product in such
country in an amount equal to [***] of the amount that would otherwise have been
payable under this Agreement, such amount to be paid in accordance with and
subject to the other terms of this Agreement governing the payment of royalties,
and (ii) those obligations that expressly survive termination in accordance with
Section 9.6 hereof;

 

(b)           Such termination shall not be construed to limit ADLS’ right to
receive payments that accrued before the effective date of such termination;

 

(c)           Wyeth shall have the right to offset, against any payment owing to
ADLS as provided for under Section 9.5.1(a), any damages found or agreed by the
Parties to be owed by ADLS to Wyeth;

 

(d)           For the avoidance of doubt, all licenses and other rights granted
by Wyeth to ADLS under Sections 2.4 and 4.4, and any rights granted by ADLS
under such rights to any Affiliate or ADLS Licensee, with respect to such
Product(s) shall terminate as of the effective date of such termination; and

 

(e)           Nothing in this Section 9.5.1 shall limit any other remedy Wyeth
may have for ADLS’ breach of this Agreement.

 

9.5.2.      Effect of Termination by Wyeth on Insolvency of ADLS.  If Wyeth
terminates this Agreement pursuant to Section 9.4 (Termination on Insolvency of
ADLS):

 

(a)           All licenses granted to Wyeth shall become irrevocable and
perpetual, Wyeth’s rights under Sections 4.4, 4.6.2, 6.2.1(a), 6.2.2(a) and (b),
6.2.4, 6.2.5 and 8.2(i), (l), (m), (n), (p) and (q) shall remain in effect and
Wyeth shall have no further obligations to ADLS under this Agreement other than
(i) those obligations that expressly survive termination in accordance with
Section 9.6 hereof and (ii) an obligation to pay royalties with respect to Net
Sales of Products in an amount equal to [***] of the amount that would otherwise
have been payable under this Agreement, such amount to be paid in accordance
with and subject to the other terms of this Agreement governing the payment of
royalties;

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

54

--------------------------------------------------------------------------------


 

REDACTED COPY

 

(b)           Such termination shall not be construed to limit ADLS’ right to
receive payments that accrued before the effective date of such termination;

 

(c)           Wyeth shall have the right to offset, against any payment owing to
ADLS as provided for under Section 9.5.2(a), any damages found or agreed by the
Parties to be owed by ADLS to Wyeth;

 

(d)           For the avoidance of doubt, all licenses and other rights granted
by Wyeth to ADLS under Sections 2.4 and 4.4, and any rights granted by ADLS
under such rights to any Affiliate or ADLS Licensee, shall terminate as of the
effective date of such termination; and

 

(e)           Nothing in this Section 9.5.2 shall limit any other remedy Wyeth
may have for any breach by ADLS of this Agreement.

 

9.5.3.      Effect of Termination by ADLS for Cause or by Wyeth At Will or For
Safety.

 

(a)           If ADLS terminates this Agreement in its entirety pursuant to
Section 9.2 (Termination by Either Party for Cause), or if Wyeth terminates this
Agreement in its entirety pursuant to Section 9.3 (Termination by Wyeth At Will
or For Safety), then the following shall apply:

 

(i)            All licenses granted by ADLS to Wyeth shall automatically
terminate; and

 

(ii)           Such termination shall not be construed to limit ADLS’ right to
receive payments that accrued before the effective date of such termination.

 

(b)           If this Agreement is not terminated in its entirety, but (i) ADLS
terminates this Agreement with respect to any one or more Products in any one or
more countries pursuant to Section 9.2, (ii) Wyeth terminates this Agreement
pursuant to Section 9.3.1 with respect to any one or more Products or
(iii) Wyeth terminates this Agreement pursuant to Section 9.3.2 with respect to
any one or more Products in any one or more countries, then the following shall
apply:

 

(i)            All licenses granted by ADLS to Wyeth under Section 2.1 with
respect to such Product(s) in such countr(y/ies) shall terminate, provided that
the licenses to

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

55

--------------------------------------------------------------------------------


 

REDACTED COPY

 

Wyeth with respect to all remaining Products and in all other countries in the
Territory shall remain in effect; and

 

(ii)           Such termination shall not be construed to limit ADLS’ right to
receive payments that accrued before the effective date of such termination.

 

(c)           Nothing in this Section 9.5.3 shall limit any other remedy ADLS
may have for Wyeth’s breach of this Agreement.

 

9.5.4.      Disposition of Inventories of Products.  Following termination of
this Agreement with respect to one or more Products by ADLS pursuant to
Section 9.2, or by Wyeth pursuant to Section 9.3.1, ADLS shall have the right
but not the obligation to purchase from Wyeth, at Wyeth’s cost, Wyeth’s then
existing inventory of such Product or Products.  Wyeth, its Affiliates and its
Sublicensees shall have the right to continue to sell in the Territory any
amounts of their existing inventories of such Products that ADLS does not elect
to purchase as described in this Section 9.5.4 for a period not to exceed [***]
after the effective date of any such termination of this Agreement with respect
to one or more Products, and Wyeth shall pay any royalties payable in connection
with such sales in accordance with Sections 5.3 and 5.4. and, if applicable, any
Commercial Payment payable with respect to such sales in accordance with
Section 5.2.3.

 

9.6.         Survival of Certain Obligations.  Expiration or termination of this
Agreement shall not relieve the Parties of any obligation accrued prior to such
expiration or termination.  The following provisions shall survive expiration or
termination of this Agreement:  Section 1 (Definitions) (to the extent
definitions are embodied in the following Sections); Section 4.7 (Regulatory
Reporting); Section 4.8.2 (Pharmacovigilance); Section 4.11 (Product Recalls)
(solely with respect to Products sold prior to such expiration or termination);
Section 5.5 (Maintenance of Records; Audits); Section 6.1 (Inventions);
Section 7 (Confidentiality); Section 10 (Liability, Indemnification and
Insurance); Section 11 (Dispute Resolution); and Section 12 (Miscellaneous)
(other than Sections 12.14 (Change of Control of ADLS) and 12.15 (Right of First
Offer)).

 

10.                               LIABILITY, INDEMNIFICATION AND INSURANCE.

 

10.1.       Liability.  Except with respect to liability arising from a breach
of Section 6 or 7, from any willful misconduct or intentionally wrongful act, or
to the extent such Party may be required to indemnify the other Party under this
Section 10, neither Party nor its respective Affiliates shall be liable to the
other for special, punitive or consequential damages, whether based on contract
or tort, or arising under applicable law or otherwise, in connection with this
Agreement.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

56

--------------------------------------------------------------------------------


 

REDACTED COPY

 

10.2.       Indemnification by Wyeth.  Wyeth will indemnify, defend and hold
harmless ADLS and its Affiliates, Licensees and each of their respective
employees, officers, directors and agents (each, an “ADLS Indemnified Party”)
from and against any and all liability, loss, damage, expense (including
reasonable attorneys’ fees and expenses) and cost (collectively, a “Liability”)
that the ADLS Indemnified Party may be required to pay to one or more Third
Parties to the extent resulting from or arising out of (i) any claims of any
nature, including product liability claims, arising out of the Development,
Manufacture or Commercialization of Compounds or Products by, on behalf of or
under the authority of Wyeth (other than by ADLS, its Affiliates or Licensees or
any of their respective employees, officers, directors and agents), or (ii) any
breach by Wyeth of any representation, warranty or covenant set forth in this
Agreement, except, in each case, to the extent caused by the negligence or
willful misconduct of ADLS or any ADLS Indemnified Party or any breach by ADLS
of any representation, warranty or covenant set forth herein.

 

10.3.       Indemnification by ADLS.  ADLS will indemnify, defend and hold
harmless Wyeth and its Affiliates, Sublicensees and distributors and each of its
and their respective employees, officers, directors and agents (each, a “Wyeth
Indemnified Party”) from and against any and all Liabilities that the Wyeth
Indemnified Party may be required to pay to one or more Third Parties to the
extent resulting from or arising out of (i) any claims of any nature, including
product liability claims, arising out of the Development, Manufacture or
Commercialization of any Compound or Product by, on behalf of or under the
authority of ADLS (other than by Wyeth, its Affiliates or Sublicensees or any of
their respective employees, officers, directors and agents), or (ii) any breach
by ADLS of any representation, warranty or covenant set forth in this Agreement,
except, in each case, to the extent caused by the negligence or willful
misconduct of Wyeth or any Wyeth Indemnified Party or any breach by Wyeth of any
representation, warranty or covenant set forth herein.

 

10.4.       Procedure.  Each Party will notify the other promptly in the event
it becomes aware of a claim for which indemnification may be sought hereunder. 
In furtherance and not in limitation of the preceding sentence, in case any
proceeding (including any governmental investigation) shall be instituted
involving any Wyeth Indemnified Party or ADLS Indemnified Party in respect of
which indemnity may be sought pursuant to this Section 10, ADLS (if such
proceeding is initiated against an ADLS Indemnified Party) or Wyeth (if such
proceeding is initiated against a Wyeth Indemnified Party) (such Party referred
to as the “Indemnified Party”) shall promptly notify the other Party (the
“Indemnifying Party”) in writing within fifteen (15) days after the Indemnified
Party first becomes aware of such proceeding and the Indemnifying Party and
Indemnified Party shall then promptly meet to discuss how to respond to any
claims that are the subject matter of such proceeding.  The Indemnifying Party
shall have the right to assume the defense of any Third Party claim subject to
indemnification obligations hereunder.  The Indemnifying Party, upon assuming

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

57

--------------------------------------------------------------------------------


 

REDACTED COPY

 

the defense of the claim, shall retain counsel reasonably satisfactory to the
Indemnified Party to conduct the defense of the claim and shall pay the fees and
expenses of such counsel related to such proceeding.  The Indemnified Party
agrees to cooperate fully with the Indemnifying Party in the defense of any such
claim, action or proceeding, or any litigation resulting from any such claim. 
In any such proceeding, the Indemnified Party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of the Indemnified Party unless (a) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (b) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnifying Party and the Indemnified Party and representation of both
Parties by the same counsel would be inappropriate due to actual or potential
differing interests between them.  All such fees and expenses shall be
reimbursed as they are incurred.  The Indemnifying Party shall not be liable for
any settlement of any proceeding effected without its written consent, but if
settled with such consent, the Indemnifying Party agrees to indemnify the
Indemnified Party from and against any loss or liability by reason of such
settlement.  The Indemnifying Party shall not, without the written consent of
the Indemnified Party, effect any settlement of any pending or threatened
proceeding in respect of which the Indemnified Party is, or arising out of the
same set of facts could have been, a party and indemnity could have been sought
hereunder by the Indemnified Party, unless such settlement includes an
unconditional release of the Indemnified Party from all liability on claims that
are the subject matter of such proceeding.

 

10.5.       Insurance.  ADLS shall obtain and maintain, during the Term,
commercial general liability insurance, including products liability insurance,
with reputable and financially secure insurance carriers to cover its
indemnification obligations under Section 10.3, with limits of not less than
[***] per occurrence and in the aggregate.  Insurance shall be procured with
carriers having an A.M. Best Rating of A-VII or better.

 

11.                               DISPUTE RESOLUTION

 

11.1.       General.  Any controversy, claim or dispute arising out of or
relating to this Agreement shall be settled, if possible, through good faith
negotiations between the Parties.  However, subject to Section 3.3 with respect
to decisions of the Steering Committee and other committees established under
this Agreement, if the Parties are unable to settle such dispute after good
faith negotiations, the matter shall be referred to the Executive Officers
(having authority to bind the Parties with respect to such dispute, subject to
obtaining any necessary corporate or management approvals) to be resolved by
negotiation in good faith as soon as is practicable but in no event later than
thirty (30) days after referral.  The resolution, if any, of a referred matter
shall be reduced to writing signed by such Executive Officers and thereafter
shall be final and binding on the Parties.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

58

--------------------------------------------------------------------------------


 

REDACTED COPY

 

11.2.       Failure of Officers to Resolve Dispute.  If the Executive Officers
are unable to settle the dispute after good faith negotiation in the manner set
forth above, either Party may seek resolution of the dispute through any
remedies available at law or in equity from any court of competent jurisdiction
as provided in Section 12.9 below.

 

12.                               MISCELLANEOUS.

 

12.1.       Assignment.  Neither this Agreement nor any interest hereunder shall
be assignable by either Party, without the prior written consent of the other
Party, which consent shall not be unreasonably withheld, conditioned or delayed,
except a Party may make an assignment of its entire interest in this Agreement
without the other Party’s consent to an Affiliate or to a successor to all or
substantially all of the business of such Party to which this Agreement relates,
whether by merger, sale of stock, sale of assets, exclusive transfer of
technology or other transaction, provided that, in the case of assignment to an
Affiliate, the assigning Party shall guarantee the performance of this Agreement
by such Affiliate.  Each successor or permitted assign shall promptly provide
the other Party written notice of its agreement to be bound by the terms and
conditions of this Agreement.  This Agreement shall be binding upon the
successors and permitted assigns of the Parties, and the name of a Party
appearing herein shall be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement.  Any assignment not in accordance with this Section 12.1 shall be
void.  In addition, ADLS shall not assign any interest in the Licensed Rights to
any Third Party or Affiliate unless such assignee agrees in writing that such
assignment is subject to the terms and conditions of this Agreement and the
rights granted to Wyeth hereunder.

 

12.2.       Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of the
Agreement.

 

12.3.       Force Majeure.  Neither Party shall be liable to the other for delay
or failure in the performance of the obligations on its part contained in this
Agreement if and to the extent that such failure or delay is due to
circumstances beyond its control which it could not have avoided by the exercise
of reasonable diligence.  Such Party shall notify the other Party promptly
should such circumstances arise, giving an indication of the likely extent and
duration thereof, and shall use all Commercially Reasonable Efforts to resume
performance of its obligations as soon as practicable, provided, however, that
neither Party shall be required to settle any labor dispute or disturbance.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

59

--------------------------------------------------------------------------------


 

REDACTED COPY

 

12.4.    Correspondence and Notices.

 

12.4.1.    Ordinary Notices.  Subject to Section 12.4.2, correspondence,
reports, documentation and any other communication in writing between the
Parties in the course of ordinary implementation of this Agreement shall be
delivered by hand, sent by facsimile transmission (receipt verified), sent by
registered or certified mail (return receipt requested) postage prepaid or sent
using a nationally recognized express courier service, in each case to the
employee or representative of the other Party who is designated by such other
Party to receive such written communication.

 

12.4.2.    Extraordinary Notices.  Any notice or notification required or
permitted to be provided pursuant to the terms and conditions of this Agreement
(including, without limitation, any notice of force majeure, breach,
termination, change of address, etc.) shall be in writing and shall be deemed
given upon receipt if delivered personally or by facsimile transmission (receipt
verified), five (5) days after deposited in the mail if mailed by registered or
certified mail (return receipt requested) postage prepaid, or on the next
business day if sent by overnight delivery using a nationally recognized express
courier service and specifying next business day delivery (receipt verified), to
the Parties at the following addresses or facsimile numbers (or at such other
address or facsimile number for a Party as shall be specified by like notice,
provided, however, that notices of a change of address shall be effective only
upon receipt thereof):

 

All correspondence to Wyeth shall be addressed as follows:

 

Wyeth

500 Arcola Road

Collegeville, Pennsylvania 19426

Attn:  Senior Vice President, Corporate Business Development

Fax:  (484) 865-6476

 

with a copy to:

 

Wyeth

5 Giralda Farms

Madison, New Jersey 07940

Attn:  Executive Vice President and General Counsel

Fax:  (973) 660-7156

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

60

--------------------------------------------------------------------------------


 

REDACTED COPY

 

All correspondence to ADLS shall be addressed as follows:

 

Advanced Life Sciences Holdings, Inc.
1440 Davey Road
Woodridge, IL  60517

Attn:  Chief Legal Counsel

Fax:  (630) 739-6754

 

with a copy to:

 

Winston & Strawn LLP
35 West Wacker Drive
Chicago, IL  60601

Attn:  R. Cabell Morris, Jr.

Fax:  (312) 558-5700

 

12.5.       Amendment.  No amendment, modification or supplement of any
provision of this Agreement shall be valid or effective unless made in writing
and signed by a duly authorized officer of each Party.

 

12.6.       Waiver.  No provision of this Agreement shall be waived by any act,
omission or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party.  The waiver by either of the Parties of
any breach of any provision hereof by the other Party shall not be construed to
be a waiver of any succeeding breach of such provision or a waiver of the
provision itself.

 

12.7.       Severability.  If any clause or portion thereof in this Agreement is
for any reason held to be invalid, illegal or unenforceable, the same shall not
affect any other portion of this Agreement, as it is the intent of the Parties
that this Agreement shall be construed in such fashion as to maintain its
existence, validity and enforceability to the greatest extent possible.  In any
such event, this Agreement shall be construed as if such clause of portion
thereof had never been contained in this Agreement, and there shall be deemed
substituted therefor such provision as will most nearly carry out the intent of
the Parties as expressed in this Agreement to the fullest extent permitted by
applicable law.

 

12.8.       Descriptive Headings.  The descriptive headings of this Agreement
are for convenience only and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

 

12.9.       Governing Law; Venue.  This Agreement shall be governed by and
interpreted in accordance with the substantive law of the state of New York,
without regard to conflict of law principles thereof.  Subject to Section 11
hereof, any action based upon a controversy, claim or dispute arising out of or
relating to this Agreement shall be brought only in a federal court of competent

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

61

--------------------------------------------------------------------------------


 

REDACTED COPY

 

jurisdiction (or a state court if no federal court has jurisdiction) located in
New York, New York and the Parties hereby submit to the exclusive jurisdiction
and venue of such courts.

 

12.10.          Entire Agreement of the Parties.  This Agreement constitutes and
contains the complete, final and exclusive understanding and agreement of the
Parties respecting the subject matter hereof and cancels and supersedes any and
all prior negotiations, correspondence, understandings and agreements, whether
oral or written, among the Parties respecting the subject matter hereof.

 

12.11.          Independent Contractors.  Both Parties are independent
contractors under this Agreement.  Nothing herein contained shall be deemed to
create an employment, agency, joint venture or partnership relationship between
the Parties or any of their agents or employees, or any other legal arrangement
that would impose liability upon one Party for the act or failure to act of the
other Party.  Neither Party shall have any express or implied power to enter
into any contracts or commitments or to incur any liabilities in the name of, or
on behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

 

12.12.          Counterparts.  This Agreement may be executed in two
counterparts, each of which need not contain the signature of more than one
Party but all such counterparts taken together shall constitute one and the same
agreement.

 

12.13.          Interpretation.  Except where the context requires otherwise,
(a) the use of any gender herein shall be deemed to encompass references to
either or both genders, and the use of the singular shall be deemed to include
the plural (and vice versa), (b) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation,” (c) the word
“will” shall be construed to have the same meaning and effect as the word
“shall,” (d) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (e) any reference herein to any Person shall
be construed to include the Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Sections or Exhibits shall be
construed to refer to Sections or Exhibits of this Agreement, and references to
this Agreement include all Exhibits hereto, (h) the word “notice” shall mean
notice in writing (whether or not specifically stated) and shall include
notices, consents, approvals and other written communications contemplated under
this Agreement, (i) provisions that require that a Party, the Parties or any
committee hereunder “agree,” “consent” or “approve” or the like shall require
that such agreement, consent or approval be specific and in writing, whether by
written agreement, letter, approved minutes or otherwise (but excluding e-mail
and instant messaging),

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

62

--------------------------------------------------------------------------------


 

REDACTED COPY

 

and (j) references to any specific law, rule or regulation, or article, section
or other division thereof, shall be deemed to include the then-current
amendments thereto or any replacement or successor law, rule or regulation
thereof.

 

12.14.          Change of Control of ADLS.

 

12.14.1.           Change of Control Notice.  ADLS shall notify Wyeth in writing
promptly (and in any event within two (2) business days) following the entering
into of a definitive agreement with respect to a Change of Control of ADLS.

 

12.14.2.           Disposition Upon Divestiture.  If, in connection with any
Change of Control of ADLS, any governmental agency requires ADLS (including, but
not limited to, pursuant to a consent decree) to divest its interest in any
Product or this Agreement (the “Divested Asset(s)”), Wyeth shall have the right
to purchase ADLS’ interest in the Divested Asset(s) for fair consideration. 
ADLS shall propose in writing a purchase price for the Divested Asset(s) within
[***] after receiving notice of such divestiture requirement.  Wyeth shall have
[***] after receipt of such written proposal to accept or reject the proposed
price for the Divested Asset(s).  If Wyeth rejects the proposed price, ADLS
shall be free to offer the Divested Asset(s) for sale to a Third Party for
[***].  If no sale to a Third Party is consummated within such [***] period, the
provisions of this Section 12.14.2 requiring ADLS to first offer the Divested
Assets to Wyeth shall again apply.

 

12.14.3.           Right to Terminate if Confirmation of Continued Priority Not
Received.  Wyeth may terminate this Agreement in its entirety or with respect to
any one or more Product(s) upon any Change of Control of ADLS unless, within
[***] following the closing of such Change of Control, Wyeth has received from
ADLS, and any Third Party who is acquiring or has acquired control of ADLS,
written confirmation reasonably satisfactory to Wyeth to the effect that
(i) after such Change of Control, the Development, Manufacture and
Commercialization of Products as contemplated by this Agreement will have a
priority for ADLS or its successor following such Change of Control which is
equal to or greater than the priority that such Development, Manufacture and
Commercialization had for ADLS prior to such Change of Control; and (ii) ADLS
will continue to meet all of its obligations under this Agreement following such
Change of Control.  Any termination by Wyeth under this Section 12.14.3 shall be
treated as a termination for cause under Section 9.2.

 

12.14.4.           Rights if Acquiror Has Competing Product.  Furthermore, in
the event that a Change of Control of ADLS results in ADLS or any Affiliate of
ADLS having, immediately following the

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

63

--------------------------------------------------------------------------------


 

REDACTED COPY

 

Change of Control, marketing or royalty rights to, or any other substantial
financial interest in, any Competing Product, Wyeth may, in its sole discretion,
regardless of any assurances provided by ADLS, terminate this Agreement in its
entirety or with respect to any one or more Product(s).  Any termination by
Wyeth under this Section 12.14.4 shall be treated as a termination for cause
under Section 9.2.

 

12.14.5.           No Relief from Obligation.  Nothing in this Section 12.14
shall relieve ADLS of any of its obligations under this Agreement.

 

12.15.             Right of First Offer.  Wyeth is hereby granted a Right of
First Offer (as hereinafter defined) to Develop and Commercialize Products in
[***].  The “Right of First Offer” shall mean a written offer (the “Offer”)
presented by ADLS to Wyeth to exclusively Develop and Commercialize Products in
[***].  The Offer shall be presented to Wyeth before any such rights to Develop
and Commercialize Products in [***] are offered or granted by or on behalf of
ADLS to any Third Party.  The Offer shall disclose the proposed terms and
conditions of the arrangement and any other material facts relating to the
Offer.  Wyeth shall have [***] after receipt of the Offer to accept or reject it
in writing.  In the event that Wyeth accepts such Offer, the Parties shall
negotiate in good faith and enter into a written agreement containing the terms
of such Development and Commercialization in [***].  Except for any terms and
conditions expressly set forth in the Offer, such agreement between the Parties
for [***] shall be substantially on the terms and conditions of this Agreement. 
If Wyeth rejects the Offer, ADLS shall be free to make similar offers to Third
Parties for a period of [***] on terms and conditions, on the whole, no less
favorable to ADLS than those offered to Wyeth.  If, after such [***] period,
ADLS has not entered into a written agreement with a Third Party granting to
such Third Party rights to Develop and Commercialize Products in [***], ADLS
shall not offer or grant to a Third Party any rights to Develop or Commercialize
Products in [***] without again complying with the provisions of this
Section 12.15.

 

(The remainder of this page is intentionally left blank.  The signature
page follows.)

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

64

--------------------------------------------------------------------------------


 

REDACTED COPY

 

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement to be effective as of the Effective Date.

 

 

WYETH,

 

ADVANCED LIFE SCIENCES

 

 

HOLDINGS, INC.

acting through its

 

 

Wyeth Pharmaceuticals Division

 

 

 

 

 

By:

       /s/ Theodore R. Kozial

 

By:

         /s/ Michael T. Flavin

Name:

  Theodore R. Kozial

 

Name:

  Michael T. Flavin, Ph.D.

Title:

  Vice President

 

Title:

  Chief Executive Officer

 

Signature Page to Development and Commercialization Agreement

 

--------------------------------------------------------------------------------


 

REDACTED COPY

 

EXHIBIT 1.6

 

ADLS PATENT RIGHTS

 

[***]

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

--------------------------------------------------------------------------------


 

REDACTED COPY

 

EXHIBIT 1.8

 

ADLS STUDY

 

[***]

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

--------------------------------------------------------------------------------


 

REDACTED COPY

 

EXHIBIT 1.10

 

ADLS THIRD PARTY AGREEMENT(S)

 

1.             License Agreement, dated December 13, 2004, by and between Abbott
Laboratories and Advanced Life Sciences Holdings, Inc.

 

2.             First Amendment to License Agreement, dated April 27, 2005, by
and between Abbott Laboratories and Advanced Life Sciences Holdings, Inc.

 

3.             Second Amendment to License Agreement, dated August 2, 2005 by
and between Abbott Laboratories and Advanced Life Sciences Holdings, Inc.

 

4.             Third Amendment to License Agreement, dated August 10, 2005, by
and between Abbott Laboratories and Advanced Life Sciences Holdings, Inc.

 

5.             Fourth Amendment to License Agreement dated as of November 13,
2007 by and between Abbott Laboratories and Advanced Life Sciences, Inc.

 

6.             Fifth Amendment to License Agreement expected to be executed on
or around September 30, 2008 by and between Abbott Laboratories and Advanced
Life Sciences, Inc.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

--------------------------------------------------------------------------------


 

REDACTED COPY

 

EXHIBIT 1.17

 

[***] STUDY

 

[***]

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

--------------------------------------------------------------------------------


 

REDACTED COPY

 

EXHIBIT 1.25

 

COMPOUND

 

Structural Formula

 

[g255651mm15i001.gif]

 

Chemical Name

 

[3aS,4R,7R,9R,10R,11R,13R,15R,15aR]-4-ethyloctahydro-3a,7,9,11,13,15-hexamethyl-11-[[3-(3-quinolinyl)-2E-propenyl]oxy]-10-[[3,4,6-trideoxy-3-(dimethylamino)-b-D-xylo-hexopranosyl]oxy]-2H-oxacyclotetradecino
[4,3-d] oxazole-2,6,8,14(1H,7H,9H)-tetrone.

 

Molecular Formula

 

C42H59N3O10

 

Molecular Weight

 

765.93

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

--------------------------------------------------------------------------------


 

REDACTED COPY

 

EXHIBIT 1.90

 

STOCK PURCHASE AGREEMENT

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

--------------------------------------------------------------------------------


 

REDACTED COPY

 

EXHIBIT 4.3

 

INITIAL GLOBAL DEVELOPMENT PLAN

 

[***].

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

--------------------------------------------------------------------------------


 

REDACTED COPY

 

EXHIBIT 4.9.1

 

KEY TERMS OF THE SUPPLY AGREEMENT

 

1.                                       Rolling Forecasts.  [***].

 

2.                                       Inventory; Launch.  ADLS shall at all
times maintain an inventory of each Product (in bulk tablet form) equal to [***]
of the estimate provided to ADLS under Section 1 above for the next [***].  ADLS
shall at all times maintain an inventory of the API for each Product, and/or
such Product in bulk tablet form, sufficient to support supply of [***] of the
estimate for such Product provided to ADLS under Section 1 above for the next
[***].  Such inventory shall be maintained by ADLS at no charge to Wyeth.  The
Supply Agreement shall also contain appropriate provisions with respect to
launch quantities of Products.

 

3.                                       Shelf Life.  Each shipment of Products
shall have, as of the date of receipt by Wyeth, at least [***] of remaining
shelf life.

 

4.                                       Third Party Manufacturers.  At all
times during the Term and as provided in Section 9 below, ADLS shall satisfy its
supply obligations to Wyeth hereunder through binding written agreements with
qualified Third Parties engaged to perform services or supply facilities or
goods in connection with the Manufacture of Products, provided that ADLS shall
not enter into any such agreement unless prior thereto ADLS shall have given
Wyeth a written summary identifying the proposed manufacturer and the principal
terms of such proposed agreement and Wyeth shall not have reasonably objected
thereto in writing within ten (10) days after receipt of such summary.  Upon
reasonable request, ADLS shall permit and arrange for Wyeth to conduct due
diligence inspections of any proposed Third Party manufacturers.

 

5.                                       Changes.  Except as otherwise permitted
under the change control procedures to be specified in the Supply Agreement,
ADLS shall not modify or change the process, specifications, materials,
suppliers, facilities or analytical testing methods used in connection with the
Manufacture of Products, regardless of whether such modification or change
requires the approval of any Regulatory Authority, without the prior written
consent of Wyeth, which consent shall not be unreasonably withheld.  ADLS shall
provide Wyeth with a written summary of all proposed modifications or changes
and must receive the written approval of Wyeth prior to the implementation
thereof, which approval shall not be unreasonably withheld.  The detailed
provisions reflecting this Section 5 shall be set forth in a quality agreement
on reasonable and customary terms, and complying with applicable regulatory
requirements, to be negotiated and entered into by the Parties in connection
with the Supply Agreement (the “Quality Agreement”).

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

--------------------------------------------------------------------------------


 

REDACTED COPY

 

6.                                       Failure to Supply.  ADLS shall give
Wyeth prompt written notice if ADLS becomes aware that it will not be able to
satisfy Wyeth’s requirements for Products in any material way.  In such event,
or in the event that, without such prior notice, ADLS actually fails to
materially satisfy Wyeth’s requirements for Products, Wyeth and ADLS shall
promptly work together, in good faith, to devise and implement measures to cure
such failure to supply or to identify an appropriate alternative source of
Products.  In addition, in the event of an uncured failure to supply, if Wyeth
determines to utilize an alternative source of Products, at Wyeth’s request,
ADLS shall promptly transfer to Wyeth or its designee, at no cost to Wyeth, all
Know-How and other technical information necessary or useful to permit Wyeth to
make or have made Products, provided that, pending the full transfer of supply
to an alternative source, ADLS shall use best efforts to continue to supply
Wyeth’s requirements for Products until such time as Wyeth determines, in its
sole reasonable discretion, that such alternative supplier is fully able to
supply all such requirements.  Until such time, available quantities of Products
shall be allocated pro-rata among Wyeth’s requirements hereunder for the
Territory and ADLS’ requirements for outside the Territory based upon their
relative sales of the applicable Products for the immediately preceding [***]
period, or if such shortages occur during or prior to the first [***] period of
sales for a Product, then such pro-rata allocation shall be based upon the
Parties’ then current relative annualized projected requirements for such
Product.

 

7.                                       Transfer Price.  The transfer price for
commercial supplies of the Current Product purchased by Wyeth during the Royalty
Term shall be [***].  The transfer price for commercial supplies of other
Products purchased by Wyeth during the Royalty Term shall be as mutually agreed
by the Parties, but shall in no event exceed [***].

 

8.                                       Inspection and Other Rights.  Wyeth
shall have reasonable and customary (a) rights to routinely inspect the
facilities (including with respect to compliance with applicable regulatory
requirements) and books and records of ADLS and its Third Party manufacturers
relating to Products and (b) rights to information, consultation and
participation with respect to regulatory inspections of ADLS and its Third Party
manufacturers relating to Products.

 

9.                                       Survival.  In the event that Wyeth
terminates the Agreement with respect to any Product pursuant to Section 9.2 or
9.4 of the Agreement, at Wyeth’s option the Supply Agreement shall remain in
effect with respect to any such Product until such time as ADLS and Wyeth are
able to transfer all Third Party supply arrangements relating to such Product
directly to Wyeth and, pending such transfer, ADLS shall use best efforts to
ensure Wyeth’s continued supply of any such Product from any applicable Third
Party manufacturer(s).

 

10.                                 Qualification of Back-Up Manufacturers. 
Wyeth shall have the right to qualify potential back-up manufacturers (for both
API and Products) for use in the event that Wyeth elects to Manufacture or have
Manufactured any Product due to a failure by ADLS to supply or have supplied
such Product to Wyeth.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

--------------------------------------------------------------------------------


 

REDACTED COPY

 

11.                                 Stability Studies.  ADLS, at its expense,
shall perform stability studies with respect to each Product in accordance with
ICH Guidelines and meeting the requirements of Regulatory Authorities in the
Territory, as applicable, as necessary to establish a shelf life of at least
[***] for each Product in a final packaged form (as will be agreed upon and set
forth in further detail in the Supply Agreement or the Quality Agreement).  The
detailed provisions reflecting this Section 11 shall be set forth in the Quality
Agreement.

 

12.                                 Term.  The Supply Agreement shall remain in
effect with respect to each Product supplied thereunder during the Royalty Term
for such Product.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

--------------------------------------------------------------------------------


 

REDACTED COPY

 

EXHIBIT 7.4.3

 

ADLS PRESS RELEASE

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

--------------------------------------------------------------------------------


 

REDACTED COPY

 

EXHIBIT 8.2(a)

 

INFORMATION RELATED TO ADLS IP

 

[***]

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

--------------------------------------------------------------------------------


 

REDACTED COPY

 

EXHIBIT 8.2(c)

 

THIRD PARTY RIGHTS RELATED TO ADLS IP

 

Please refer to Exhibit 1.10.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

--------------------------------------------------------------------------------


 

REDACTED COPY

 

EXHIBIT 8.2(e)

 

GOVERNMENT FUNDING

 

None.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

--------------------------------------------------------------------------------


 

REDACTED COPY

 

EXHIBIT 8.2(o)

 

CONTROL LIMITATION AGREEMENTS

 

Please refer to Exhibit 1.10.

 

[***] Confidential Treatment Requested

Confidential portion omitted and filed separately with the Commission

 

--------------------------------------------------------------------------------